Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 1 of 94 PagelD #:1396

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DISTRICT
United States of America )
)
Vv. ) No1i9 CR 226-1
) Hon. Virginia M. Kendall
Robert M. Kowalski, )
Defendant )

MOTION TO DISMISS
PROSECUTION TEAM MISCONDUCT

Now comes Robert M. Kowalski (Robert), pro se in support of his Motion to

Dismiss states as follows:
INTRODUCTION

On August 27, 2020 a superseding grand jury indictment was returned that
charged Robert with a $29 million conspiracy to embezzle with a co-conspirator, the
deceased President of Washington Federal Bank (WFB), John Gembara. While the
incredible circumstances surrounding John’s death were always disquieting, the
unsealing of the indictment warranted learning more of the unique circumstances.
Rather than providing closure the response to Robert’s FOIA request from the City of
Park Ridge Police only provoked substantial questions and a corresponding need for
additional transparency. In particular, the role of FDIC Special Agent Stephenson
through his “contacting” the City of Park Ridge raised several red flags in the context of
missing WFB financial records from the death scene. Accordingly, Robert filed on
October 14, 2020 a complaint 2020CH06285 in the Circuit Court of Cook County for

Declaratory Relief pursuant to 5 ILCS 140/11. (See Exhibit A).
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 2 of 94 PagelD #:1397

OUTRAGEOUS FACTUAL BACKGROUND

 

On June 4, 2020 an agreed motion was filed that stated “Mr. Kowalski abided by
the conditions of release and has been a model supervisee”. The filing of the Cook
County Circuit Court Freedom of Information Act (FOIA) complaint was met head-on
by a considerable backlash. On the same day the prosecution filed to revoke Robert’s
bond. The initial rule to show cause hearing occurred on October 16, 2020. (See
Transcript Exhibit B). During this hearing, AUSA Netols confirmed that Natalie Lira,
Robert’s fiancé had recanted her concerns at that time; captured by the following
colloquy:

MR. NETOLS: Yes, I have not spoken with Ms. Lira. I'd be happy to ask her
to relate the events. I notice that she declined to press charges, based
on what was in the police report and what was in the Pretrial Services
report. So that may tell you what the testimony may end up being.

THE COURT: Oh, I see. So you didn't ask her to appear today? How did this
occur?

MR. NETOLS: I -- my understanding is that Mr. Kowalski asked her to appear
today.

THE COURT: Oh, I see. I thought you were bringing her as a witness for you.

MR.NETOLS: No, I'm not -- we had agents go out and talk to her last night,
late last night. And she indicated that she still loved Mr. Kowalski, and she
recanted the statements that she made to the police, to the
Pretrial Services Officer, and apparently in the order of
protection.

The court requiring further information continued the matter until October 20, 2020

had stated:

THE COURT: So I think I'd like to hear from Ms. Lira today and I'd like to have
her testimony to give to me about what happened that day. I've got competing
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 3 of 94 PagelD #:1398

versions. And it would be very helpful. Is that who you intended to call, Mr.
Netols?

MR. NETOLS: Yes, if you want to go to the hearing today.

Despite previously conferring with agents on the evening of October 15, 2020 and
having clearly recanted. On the following Monday October 19, 2020 Natalie found
herself yet again in the cross hairs of FDIC Special Agents Popovits and Gibson. They
compelled her to discuss her testimony in great detail, locked in the backseat of their
vehicle. The Special Agents listened and interjected critically, judgmentally, and
disparagingly of Robert, in a marathon session lasting from 7:00pm until 9:30pm. (See
Exhibit C) Wanting to intimidate and scare Natalie enough so that she would regret her
love of Robert and agree not to reconcile their family.

This represents an effort to tamper, influence and alter a witness’s testimony on
behalf of the prosecution. What reason did they have to plow this Natalie field again,
other than for tampering and intimidation? What legitimate browbeating interest does
the government have to interfere with the love Robert and Natalie share? Especially
after other Special Agents had previously ascertained Natalie’s disposition the previous
Wednesday. Upon leaving, Special Agent Popovits sent Natalie the following text later
that same day at 9:38pm (See Exhibit C):

Hello Ms. Lira. This is Special Agent Popovits. I left you

a message earlier today. The government will be calling

you as a witness on Wednesday 10/21/20 for Mr.

Kowalski’s bond revocation hearing. I need to speak

with you to give you directions as where to go. Please

call me tonight or tomorrow morning. Thank You.

The Special Agent displayed remarkable prescience of this hearing date and time

when the bond revocation motion with its sealed exhibits itself was not filed until the

next day, October 20, 2020. Nonetheless, Natalie obeyed direction from the Special

3
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 4 of 94 PagelD #:1399

Agents compelling her appearance on October 21, 2020 at the Dirksen Building for the
hearing. Upon arrival Special Agent Popovitis texted Natalie informing that (See
Exhibit D):

I will meet you in the main lobby instead of 5" floor. New

Covid rules. If it’s not me I will send either Special Agent

Jacob Evans or Special Agent Sean Stephenson. Sorry, I

didn’t mean to be short when you called but I was on the

phone and the text was automatically generated. Let me

know if you have any other questions.

Upon arrival at the Dirksen building lobby Natalie was indeed intercepted by
waiting Special Agent Stephenson and FDIC Special Agent Evans. FDIC Special Agents
are not court officers. They did not escort her to the judge’s courtroom. FDIC Special
Agent Evans has been the primary complaining witness throughout this cause. Neither
the judge nor a court officer had excused Natalie, otherwise allowed her to leave, or
directed FDIC agents to interdict the prospective witness. Rather these agents teamed
together to prevent a witness, Natalie from attending a legal proceeding. The Special
Agents marched her directly into a windowless room on the 25 floor. Where they
proceeded to hold her in custody against her will during the hearing, under
circumstances where one would reasonably believe that they could not leave. These
Special FDIC Agents actively prevented Natalie from attending a Federal court
proceeding. She was controlled and not even permitted access to the ladies bathroom
unattended. While under custody Special Agent Stephenson electronically attempted to
search, scanning Natalie’s cell phone records with his laptop device. (See Exhibit E)

The court had not issued a ruling to exclude Natalie or arrest her. In fact, rather

than hearing from Natalie only steps away, the court was forced to listen to inherently

unreliable hearsay testimony from others concerning Natalie. Certainly Natalie could
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 5 of 94 PagelD #:1400

and would have in her own words spoken to her fear or lack thereof. Special Agents of
FDIC were not taking any chances of that happening. Preferring Natalie to remain
absent from such proceedings. This effectively precluded Robert from calling Natalie to
testify. Meanwhile Natalie was iced in the FDIC penalty box mere steps away from the
court proceedings in a successful effort to thwart judicial processes by physical restraint
that went beyond mere intimidation. Natalie had every right to attend these
proceedings. It was a deprivation of her civil rights, prejudicial to Robert’s due process
rights, and ultimately extremely detrimental to his freedom. After the conclusion of their
successful operation the kind FDIC special agents reluctantly provided Natalie with a
$99 witness fee and finally relented and allowed her to leave.

Witness intimidation seems to be a pervasive theme in this case. While accusing
Robert of delivering to a previously unidentified witness a copy of lawful process, these
FDIC special agents went a bridge further actively tampering with a federal witness
actually in the courthouse under subpoena to subvert the integrity of the judicial
process. The result of the motion to revoke bond was influenced. Mobster Tony Soprano
worked out of the same playbook. Previously, Mrs. Gembara too had repeatedly,
publicly expressed her dissent over the official cause of her late husband’s death. (See
exhibit F). Apparently, that’s all changed now due to the ministrations of FDIC Special
Agent Stephenson’s special brand of gentle (coercive persuasion), “contacting”. Like
Natalie it’s almost certain that Mrs. Gembara suffered through mind numbing
persuasive sessions with FDIC. After the intimidating hostage situation, mind bending,
panic inducing sessions, thought control that Natalie experienced, the reaction of John’s
widow is understandable. Who could blame her with Special Agent Stephenson and his

cohorts, gentle on my mind, “contacting” ministry on the case? Except that a man is

5
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 6 of 94 PagelD #:1401

dead under dodgy sketchy circumstances and ghosts are leaping off the pages of the
documents of a formerly federally insured bank. Every step FDIC Special Agents have
taken toward subverting justice only serves to confirm that a greater, “Dead men tell no
tales”, evil has been perpetuated.
WITNESS TAMPERING

Witness tampering is among the most grave abuses of the judicial process, and as
such it warrants a substantial sanction. Secrease v. W&S Life Ins. Co., 800 F.3d at
402(7thCir 2015).Falsifying evidence to secure a court victory undermines the most
basic foundations of our judicial system. Ty, Inc. v Softbelly’s Inc., 517 F.3d at 498 (7
Cir 2008). Trying to improperly influence a witness is fraud on the court and on the
opposing party. Ramirez v T&H Lemont, Inc.845 F.3d 772 (7 Cir 2007). FDIC made a
calculated effort to bolster its floundering case by kidnapping a witness, then confining
her hostage in the Dirksen Building. Thereby ensuring Natalie’s absence, enhancing
their allegations of Robert’s dangerous to the community when that witness had
recanted at least twice. Further, the prosecution team acted knowingly once the court
had expressed its desire to learn more from this witness. The very same witness was
subjected to extreme intimidation questioning in order to sway her testimony. The
intimidation had not only an unethical illegal edge, but in its attempt to dissolve familial
bonds reflected an immoral purpose. Dismissing the case with prejudice is an entirely
reasonable response to such a deliberate attempt to deceive the court.

Section 1512 of Title 18 constitutes a broad prohibition against tampering with a
witness, victim or informant. It proscribes conduct intended to illegitimately affect the
presentation of evidence in Federal proceedings or the communication of information to

Federal law enforcement officers. For example, it protects individuals having

6
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 7 of 94 PagelD #:1402

information concerning a violation of a condition of probation, parole, or bail whether
or not that violation constitutes a violation of any other Federal criminal statute.
Second, it protects individuals seeking to provide information to Federal judges or
Federal probation and pretrial services officers.

The witness tampering conduct of the FDIC agents occurred when they
intimidated, to cause Natalie to change her testimony by testifying falsely. When that
failed FDIC resorted to brute force causing her to be entirely absent from the
proceeding. This kidnapping deprived Robert of his Sixth Amendment right to bring a
witness in his favor. FDIC variously used outright intimidation, coercion, and use of
force to prevent Natalie from testifying information relevant to a case. This was
accomplished in a way that causes a defendant to be wrongly convicted or punished
unjustifiably in derogation of his Fifth Amendment due process rights. The goal of FDIC
was to prevent Robert exercising his First Amendment rights relative to dissemination
of his FOIA lawsuit requesting more transparency into an improbable death.

A district court may dismiss an indictment on the grounds of outrageous
government conduct if the conduct amounts to a due process violation, United States v
Simpson 927 F.2d 1088 (9¢* Cir 1991). If the conduct does not rise to the level of a due
process violation, the court may nonetheless dismiss a case for outrageous government
misconduct under its supervisory powers.

To violate due process, government conduct must be “so grossly shocking and
outrageous as to violate the universal sense of justice”, United States v Restrepo 930
F.2d 705 (9* Cir 1991); United States v Ramirez 710 F.2d 535 (1983). Due Process is
not violated unless conduct is attributable to and directed by government, United States

v. Barrera-Moreno 951 F.2d 1089,1091 (9* Cir 1991).

7
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 8 of 94 PagelD #:1403

“Outrageous government conduct occurs when the actions of law enforcement
officers or informants are so outrageous that due process principals would absolutely
bar the government from invoking judicial processes to obtain a conviction. United
States v Archie 20016 US Lexis 10768 (D Nev 2016); United States v Black 733 F.3d
294(9t Cir 2013); United States v Russell 411 US 423(1973). Dismissal under this
extremely high standard is appropriate only in “extreme cases in which the
government’s conduct violates fundamental fairness”, United States v Pedrin 806 F .3d
1009 (9% 2015); United States v. Smith 924 F.2d 889,897(9" Cir 1991). The concept of
outrageous government conduct focuses on the government's actions, United States v
Restrepo. 951 F.2d 1089, 1091 (9¢* Cir 1991).

Here in this case, both the prosecution and the investigative FDIC agencies are
equally responsible for the capture of a witness within the halls of justice and
subsequent restraint to prevent her testimony to be heard by obstructing her access to
the courtroom. The government does not unilaterally get to determine who may testify.
Regardless of Robert’s new bond conditions would suggest not every witness is owned
by the government, hog tied fashion. The conduct here is especially egregious because
the government deliberately choose to seize Natalie and obstruct her not allow her to
participate in a public judicial proceeding. It is especially egregious that FDIC and
prosecutors deliberately mounted their operation after learning that the court had
specifically requested her availability. However, the prosecution denied the defendant
its opportunity to provide favorable evidence to support their theories as a result of the
government’s Shanghaied withholding of witnesses.

It is especially ominous that this witness tampering was sparked in a reactive

attempt to silence and otherwise prejudice attorney Robert who simply wanted to

8
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 9 of 94 PagelD #:1404

achieve closure by investigating the deeply unsettling death of John Gembara now
known as individual A his alleged co-conspirator. Formerly John was his son’s
godfather, and close friend, and legal client of nearly thirty years. Robert initiated his
due diligence in a manner that any attorney could appreciate with legal process of a
publicly filed civil complaint before a court of law.

Alternately, a district court may exercise its supervisory powers in three different
ways: Number one, “to remedy unconstitutional or statutory violation”; number two, “to
protect judicial integrity to ensure a conviction rests on appropriate considerations
validly before a jury”; or number three, “to deter future illegal conduct”, quoting from
United States v Simpson 927 F.2d 1088 (9% Cir 1991). Dismissal is appropriate when
the investigatory or prosecutorial process has violated a federal constitution or statutory
right and no lesser remedial action is available”, Barrera-Moreno 951 F.2d 1089(9% Cir
1991). The Ninth Circuit has recognized that exercise of a supervisory power is an
appropriate means of policing ethical misconduct by prosecutors. United States v Lopez
4 F.3d1455 (9 Cir 1993).

Dismissal under court’s supervisory powers for prosecutorial misconduct
requires both: flagrant misbehavior and number two, substantial prejudice. United
States v Kearns 5 F.3d 1251(9T™ Cir 1993). Neither accidental nor mere negligent
conduct is sufficient. The idea that prejudice entails the governments conduct had at
least some impact on the verdict and thus rebounded to the defendant’s prejudice. In
order for the court to dismiss an indictment under its supervisory powers, the court
must find that there has been flagrant prosecutorial misconduct, substantial prejudice,

and that no lesser remedial action is available.
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 10 of 94 PagelD #:1405

The facts here represent extreme egregious prosecutorial misconduct. Natalie
was interviewed by FDIC special agents and Pretrial Services at great length before the
hearing of October 16, 2020. AUSA Netols dutifully related that Natalie had recanted.
Nevertheless, upon learning of the court’s renewed desire to hear her version the
prosecution team sprang back into action with additional lengthy evening interrogations
of October 19, 2020 designed to impress upon Natalie a serious need to UNRECANT or
else. Upon ascertaining that Natalie was just not going to be brainwashed or intimidated
a contingency plan was launched by the prosecution team. This was not going to bea
finesse plan. Natalie’s unavailability would serve the same purpose to Robert’s
detriment. All the FDIC special agents had to accomplish was merely to intimidate and
take Natalie into custody during the hearing. The court could just be fed inherently
faulty hearsay. That the prosecution team would dare concoct and undertake such an
audacious risky scheme under the nose of this court displays a substantial wild deep
seated contempt of court.

The entire overall context of the witness tampering is cause for concern. The
desire to incarcerate Robert stems only from a means to restrict his due diligence
discovery efforts and the deleterious effects of widespread media coverage. During
Robert’s ordeal the prosecution team worked with a receiver, divorce court police, to
conduct a warrantless raid recovering records released by the City of Park Ridge relative
to John’s death from an attorney’s office. Robert’s FOIA circuit court of Cook County
complaint for declaratory relief apparently struck raw sensitive nerves. There are too
many unanswered questions. There are just too many ghosts, not all of them are “ghost
loan accounts”. Something else was going on at WEB. The alphabet soup named OCC

auditors would prefer such to remain unexposed?

10
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 11 of 94 PagelD #:1406

The prosecutor has a sworn duty to assure that the defendant has a fair and
impartial trial. His interest in a particular case is not necessarily to win, but to do
justice. Dismissal is justified here for all of the enumerated reasons: remedy
constitutional violations, ensure convictions rest upon appropriate valid considerations,
and to deter future illegality.

Wherefore, the defendant, Robert M. Kowalski (Robert) respectfully moves this
Honorable Court to enter an order:

A.) Dismissing this indictment.

B.) Referring this witness tampering to the Department of Justice.

C.) Or providing such other and further relief as the court may deem equitable

ere rod

Robert M. Kowalski

1009 61% Street

Lagrange Highlands, Illinois 60525
(708)307-4497

11
-. : ES 21 Page 12 of 94 PagelD #:1407
eturn Date: No-faiuimn date sche? urge Document #: AI Paleo Slay g

tearing Date: 2/16/2021 10:00 AM - 10:00 AM
Zourtroom Number: 2410 FILED
-ocation: District 1 Court 10/14/2020 7:28 PM
Cook County, IL DOROTHY BROWN
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOISircuit CLERK
COUNTY DEPARTMENT, CHANCERY DIVISION COOK COUNTY, IL

2020CH06285
10783660
Robert M. Kowalski, )
Plaintiff, No. CH
AND
City of Park Ridge,
Defendant,

COMPLAINT FOR DEC TORY RELIEF

Plaintiff, Robert M. Kowalski, pro se, hereby files his Complaint for Declaratory
Relief against City of Park Ridge pursuant to Illinois Freedom of Information Act, 5
ILCS 140/11 (2020) allege, and state as follows:

Introduction

On December 3, 2017 John F, Gembara died under suddenly in the home of a bank
customer. The police report related that John was hiding from someone or something
and took refuge in this home. The Chicago Sun Times reported widely upon the unusual
method of death, presumably from a hanging suicide death. (see exhibit A) The unusual,
peculiar part of their widely published rendition was that John died while seated in a
chair. The mechanics of this cause is extremely unusual in that itis contrary to human
survival instinct. It just does not work as a suicide method as described by the
responding officers of the City of Park Ridge Police Report narratives, without more,
The conclusion that John’s death was by his own hand is delusion at best.

Accordingly, in search of a more reasonable and complete explanation on

September 11, 2020 Plaintiff submitted a singular Freedom of Information Request to
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 13 of 94 PagelD #:1408

the City of Park Ridge, Police Department. (see exhibit B). On September 24, 2020
Officer Wroblewski, police records Technician/FOIA Officer responded. (see exhibit C)
On October 2, 2020 a second FOIA response was forthcoming from the City of Park
Ridge (see exhibit D). The exemptions raised in the response, limiting complete fair
disclosure have cast even more doubt and disbelief on the stated cause of death than
ever anticipated.

PARTIES

1.) The City of Park Ridge is a municipality located in the State of Illinois.

2.) Robert M. Kowalski is a licensed attorney in the state of Illinois. John was his friend,
banker, and client of his law practice. Also, John and his wife are godparents to
Robert’s youngest son BK. Our families shared a multi-generational association.

CONFLICTING INCOMPLETE RESPONSES

1.) All names have been redacted from police reports. Claiming Exception 7(1)(b).
Plaintiff is not seeking personal information. However, complete redaction of every
name of all those persons present is excessive. The reports lack coherence without
relevant names. Plaintiff is not seeking birthdates, drivers’ licenses, personal financial
information, home or personal telephone numbers, social security numbers, personal
addresses, or license plates.

2.) The response of 9/24/20 paragraph two of the response suggests that this was a
crime? However, the official report conclusion was “case is closed as unfounded”. The
certification of death record is attached (exhibit E). This crime exception is
inapplicable.

3.) The response of 9/24/20 paragraph three of the record response cites exception

7(2)(8)(iv) which pertains to confidential police informants. However, the case was

2
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 14 of 94 PagelD #:1409

unfounded and closed? There is no indication any confidential police informant was
involved.

4.) The response of 9/24/20 paragraph four response cites exception 7(1)(a) relative to
Social Worker record communications. Plaintiff simply wishes to learn the cause of
death. The police report received does not provide a basis for this exception. There is
no indication a social worker was involved to invoke this exception.

5.) The response of 9/24/20 paragraph five of the response indicates disposal of part of
the record, What exactly was disposed and why?

6.) The response of 10/2/20 paragraph two denied my request citing Juvenile Court
records. The police report provided confirms that no person interviewed as part of
their investigation was a juvenile.

7.) The response of 10/2/20 paragraph three denied my request citing exemption 8-
information that concerns the supervision of financial institutions. The police report
confirmed that a Special Agent Stephenson of the FDIC was present, and “contact” was
made with the Park Ridge Police.

Mr. Gembara was the president of Washington Federal Bank. This bank was closed on
December 15, 2017 by the FDIC a mere twelve days after John’s death. The closure was
more like an implosion, extremely rapid and entirely unexpected. There was a
reported massive fraud loss to the FDIC in the amount of 84.7 Million. A report on the
closure of the bank is contained in a 11/6/2018 report from the OCC inspector general
(see exhibit F). The report details: how the financial loss was created over several
years, FDIC auditors missed several glaring audit red flags, and resulted in part
because of supposedly lax supervisory defects on the part of FDIC. It is extremely

troubling in the context of a local death investigation that FDIC Special Agent

3
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 15 of 94 PagelD #:1410

Stephenson suddenly materializes, Thereupon a quantity of unknown bank

supervision material was confiscated. John died under circumstances akin to a FDIC

assisted suicide. Perhaps this material included the identities of those persons within

the ranks of the FDIC who sanctioned this fraud horribly for so long.

8.) Disclosure and transparency are the public policy within the State of Illinois.
CONCLUSION
John was a highly devoted spiritual Roman Catholic. His spirit and eternal soul
demands justice. The suggestion of taking one’s own life was repugnant to his faith. The
truth of his death has a significance to many people who remember him. The police
officer report narrative does not support a death by hanging. It simply does not make
sense.
The unlikeliness of the stated manner of death has been compounded by a strange police
reticence to disclose. Suggests that something is being hidden. A conclusive death
certificate, state file number 2017-0097103, stating “Hanging” and “Hanged self with
rope has been sanctioned by the medical examiner/coroner. Nevertheless, an ongoing
crime investigation continues, replete with, confidential informants, and intervening
FDIC agents, after nearly two years of silence. What is wrong with this cloak and dagger
double talking picture? The family deserves repose and public deserves to receive a
truthful rendition of this man’s death. Rather than an obviously fanciful account
suppressing the truth.
WHEREFORE, the Respondent, Robert M. Kowalski, Esq., respectfully requests
that this Honorable Court:
A, Comply with the Freedom of Information act by compelling the release of

properly responsive information
ID #:1411
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 16 of 94 Page
ase: 1:19-cr-

B. Exhume the remains of John so that an autopsy finding can be used to complete

cause of death.

   

C. For such other and further relief as the ~ ité fe.

 

Robert M. Kowalski, Esq.
1009 615 Street
LaGrange, Illinois 60525
630/235-5709

Attorney No, 28705
Robertk.24@outlook.com
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 17 of 94 PagelD #:1412

CITY OF PARK RIDGE

POLICE DEPARTMENT
200 S. VINE AVE

PARK RIDGE, IL 60068

TEL: 847/318-5252

FAX: 847/318-5308

TDD: 847/318-5252

www. parkridgepolice.org

 

 

FREEDOM OF INFORMATION REQUEST

 

 

 

 

 

 

 

 

 

 

Name Obert M. Kowalski bate 9/11/2020
Address 1009 61st Street pate of birth 04/24/1962
LaGrange, Illinois 60525 : Report Number UNKnown
j bem | /| | Date/Time of incident
Signature pe \ Type/Nature of incident Gath investigation
Telephone Home 708-307-4497 Location of incident. 1488 N Dee Road
wor Na E-Mail Addreser RODErtk.24 @outlook.com

 

 

*| authorize the police department to emall any responsive records to the above email address un (please initial)
Note: If you do not initial email authorization, the response to this request will be sent via US mall (or laft for pick-up If
indicated below},

Records requested:
All information relative to the December 3, 2017 death of John F. Gembara at

the Matczuk residence, 1488 N. Dee Road, Park Ridge Illinois

 

 

| would like to pick-up any responsive records and be contacted when the records are available: Yes No
is this Information to be used for commercial purposes? Yes
Note: Hi is a violation of the Freedom of Information Agt to knowingly obtain a public record for

coimtmercial purpases without disclosing that it is for a commercial pitrpose
Please indicate if you wish to Inspect the above captioned records or obtain 4 copy of them:

I wish to have copies certified at a fee of $1.00 por document?

 

Copy Fees:
Legal or letter size, black and white: _no fee for the first 50 pages, $0.15 per page thereafter
Oversized: actual cost
Color copies: actual cast
Accident reports: $5.00 standard report, $20.00 accident reconstruction report

pursuant to 625 ILCS §/11-416

 

 

  

ea =
Date Response extended ta

 
     

Fde f

Explanation

Pa , Fee sh  —
# JAA \V 7 CUA “t / Of ov?
ee meaty . Date Request filled

 

 

Mission Statement The overall mission of the Police Department is to reduce the frequency and saverity of external harm
(o persons and propert i to quickly render hazardous Situations safe; to rescue the endangered; to help people to live
peaceably together; to maintain an atmosphere of personal security: and to identify and utilize community resources to
solve criminal and soclaf Problems,

Revised March 15, 2013
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 18 of 94 PagelD #:1413

INCIDENT/INVESTIGATION
Park Police REPORT

ILO168900 Known

17-03486

1488 N DEE Park IL 60068- Residence / Home
Crime (Com) | Weapon/Tools or pep
Death Investigation Entry Security
94

Crime
Entry Security
Crime Incident Weapon / Tools

PIP 4ZmoKage

MO
#of Victims 0 Type:
V1 i To Offender

Home Phone

CODES: V- Victim Person (if other than
Type: INDIVIDUAL

Code
DE JOHN

aA Edo

Type: INDIVIDUAL Injury:

Code
RP Crime # To Offender

I
N
Vv
0
L
Vv
E
D

qHaAmvoOonDy

Officer/IDE

Invest IDH RIGSI5 ASHLEMAN, KIRKA _ (PR13251

Signat
ignature Page 2
R_CSIIBR Printed By: PR22125, Crile aPEAS anaa ee

 
: : led: P 19 of 94 PagelD #:1414
Case: 1:19-cr-00226 Haraane Ran Grt Additional Nain o List O g

Park Ridge Police Department OCA: 17-03486
————————
Additional Name List

 

 

 

 

 

Victim of
Crime# DOR

  

Age Race Sex

 

Name Code/# Name (Last, First, Middle)

          

 

  
 
 

1) WT fi
Address
Empl/Addr io
Mobile#: . .
2) WI 2 24 WE
Address H
Empl/Addr 1
Mobile#t -
3) WI 3

Address
EmpWV/Addr

ew om
x
q
x

Mobile #; . .

4) WI 4 22 WF
Empl/Addr Re se
Mobile #; - -
5) WT 4 ol W F
Address ln
Empl/Addr i
Mobile #: - «

 

R_CS7NC oc ar asaecma
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 20 of 94 PagelD #:1415
INCIDENT/INVESTIGATION REPORT

Park Ridge Police Department

   

Case# 17-03486
= 1=None 2=Bumed 3=Counterfeit/ Forged 4=Damaged/ Vandalized $™Recovered 6«Seized 7=Stolen 8 = Unknown

IBR Quantity Type Measure Suspected Type

Assisting Officers

Suspect Hate / Bias Motivated:
YWARRATIVE

 

 

eearnan
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 21 of 94 PagelD #:1416

 

 

REPORTING OFFICER NARRATIVE OCA
Park Ridge Police Department 17-03486
Victim Offense Date / Time Reported
DEATH INVESTIGATION Sure 12/03/2017 15:02

 

 

 

 

THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

 

Cmdr Ryan and I responded to a report of a suicide at 1488 N. Dee. The caller had advised a subject in the home at
hung himself.

Cmdr. Ryan and I arrived at the scene and were met at the door by homeowner[iMMllll He advised the deceased
was upstairs in a bedroom. Cmdr . Ryan stayed with IMM at the door while I went upstairs to the master
bedroom at the back of the home. I found the master bedroom door ajar and entered the room.

Inside the bedroom, I observed a M/W subject wearing a green shirt, blue jeans, and red shoes sitting in a chair
under the stairwell. The subject had eyes that were open, had grey colored hair, and eye glasses on his face, The
subject was pale in appearance, exhibited no movement of any kind, and was not making any sounds consistent with
breathing/gasping. I checked the subject's left arm and found he had no pulse. I further observed the subject had a
cord/rope that was tied around his neck. The cord/rope was also secured/tied above him along the stairwell.

l observed the bed was not made and the TV was on with a low volume. The windows were closed and the lights
were off.

Cmdr Ryan entered the room followed shortly thereafter by PRFD Station 36 personnel, They surveyed the subject
(without touching him) and determined no life saving efforts would be performed and the subject was deceased. |
noted the time on my department issued phone to be 1516 hrs. Sgt. Delfosse and Ofc. Wisniewski also arrived on
scene and entered the bedroom while Cmdr. Ryan went downstairs. At no time did I observe any member of PRPD
or PRFD touch the subject or handle anything at the scene,

I was stationed at the door to secure the bedroom. Ofc. Doucet arrived as the on scene ET.

As the room was processed and family members were moving about downstairs, I, after being properly relieved ,
went downstairs to assist Ofc. Wisniewski as she spoke to the family.

Det.‘s Garcia and Hahn arrived at the scene at approximately 1715 hrs. Ofc. Wisniewski and I secured the perimeter
of the home.

At 1920 hrs, Ofc. Wisniewski and I transported four witnesses from the home to PRPD for Detective interviews.

At 2050 hrs I was advised by Sgt, Delfosse to notify the ME ‘s office. I spoke to ME Investigator Johnson #73 who

assigned case number #2017-05664., He directed me to include photo's and any available reports to go down with
the boddy,

 

 
: ‘ led: 02/24/21 Page 22 of 94 PagelD #:1417
Case: 1:19-cr-00226 REKSP SUPPLEMENTAL REPORT CrinieRE HoKe

 

 

Park Ridge Police Department OCA: 1703486
THE INFORMATION BELOW IS CONFIDENTIAL « FOR USE BY AUTHORIZED PERSONNEL ONLY
Case Status: ADMINISTRATIVELY Case Mng Status: ADMINISTRATIVELY CLOSED Occurred: 12/03/2017

Offense; DEATH INVESTIGATION

 

Investigator: F4SO, MARIO A (PR18355) Date/Time: 12/04/2017 02:4] 50, Monday
Supervisor: SHAUGHNESSY, KATHLEEN Supervisor Review Date / Time: 12/06/2017 11:18:03, Wednesday
Contact: Reference: Evidence Report

 

This is a supplemental forensic technician report for 1488 N, Dee Rd.:

In summary on December 3, 2017, I responded to the scene of death investigation located at 1488 N, Dee Rd. Forensic
Technician Doucet did the initial crime scene photos and I was asked to take a few other photos by MCAT personnel.

Police personnel on scene included:

Sgt. Delfosse, Sgt. Ryan
Forensic Technicians M. Faso, A .Moravet
MCAT Personnel(see crime scene log sheet)

Non-Police personnel on scene included:

See incident report for further

Photographic Evidence and Diagrams:

I photographed this scene in digital media format with a Nikon D90 camera. See the photographs for details. No
Sketch/diagrams were completed for this case,

Crime Scene Overview:

The residence at 1488 N, Dee Rd. is a red brick two story single family residence. The front door is located on the east
side of the house facing the street.

The photos of the scene were only in the master bedroom of the residence, I photographed the deceased subject that
was sitting in a chair next toa Spiral staircase. The Subject was fully dressed and did not appear to be disheveled nor

did he have any signs of defensive wounds. The subject had a green and black rope that was knotted around his neck
and wrapped(not knotted) around the metal post of the spiral staircase,

I was able to unwind the rope from the post since it was not knotted. I left the rope attached to the deceased and he
was later transported in that manner.

 

 

Investigator Signature Quan acne
23 of 94 PagelD #:1418
Case: 1:19-cr-00226 DeASESUPPLEMENTAL RERORIC Seis 09/22/2020 10:52

 

 

 

Park Ridge Police Department OCA: 1703486 _
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY
Case Status: 4 DMINIST, RATIVELY Case Mng Status: ADMINISTRATIVELY CLOSED Occurred: 12/03/2017

Offense: DEATH IN VESTIGATION

 

Investigator: FASO, MARIO A (PRI8355) Date/Time: 12/04/2017 02:4] ‘50, Monday
Supervisor: SHAUGHNESSY, KATHLEEN Supervisor Review Date / ‘Time: 12/06/2017 11:18:03, Wednesday
Contact: Reference: Evidence Report

 

Green Burials of Love responded to the scene to transport the deceased subject to the Cook County Medical
Examiner's Office. After the subject was moved I was able to access a red "Columbia" fleece jacket located on the
back of the chair that the deceased was sitting on. I located a pair of "Ray-Ban" sunglasses and a "GMC" key fob with
a red key tag with the initials "JBG"(MAF6) in the pocket of the jacket. The transport company removed the

eyeglasses and yellow wedding band type ring that the subject was Wearing, which were inventoried with the jacket as
item number MAFS,

At the station, I used the department's ACARD Technology Pro DVD Burner to copy images directly from the Nikon
D90°s memory card to three DVD's. One digital negative was made and marked as MAF 1 and a working copy marked
as MAF2. A third copy was made for detective use, The Nikon D90‘s memory card was cleared and formatted after
Verification of image transfer was made.

Items MAF1-MAF6 were logged into evidence via the BEAST and turned over to the property custodian via the
evidence lockers.

Items inventoried:

MAF1- Digital negative DVD of scene photos

MAF2- Digital copy DVD of scene photos

MAF3- Paper pharmacy fold containing a light in color(blondeAvhite) hair
MAF4- Apple iPhone Model A1549 with a black and gray "Luvwvitt" outer case
MAFS5- Bag containing the following items:

-Red "Columbia" fleece jacket with "SU" emblem Size large

-One pair of "Rayban" eyeglasses black in color

-One pair of "Rayban" sunglasses black jn color, in "Rayban" carrying case
-One gold in color wedding band type ring

MAF6- One "GMC" key fob with a red key tag with initials "JBG"

 

Investigator Signature Supervisor Sisnature
: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 24 of 94 PagelD #:1419
Case CASE SUPPLEMENTAL REPORT Printed: 09/22/2020 10:52

Park Ridge Police Department OCA: 1703486
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status: 4DMINISTRATIVELY Case Mng Status: ADMINISTRATIVELY CLOSED Occurred: 12/03/2017
Offense: DEATH INVESTIGATION

 

 

 

Investigator: WISNIEWSKI, KARYNJ (PR15815) Date/Time: 12/06/2017 07:18:25, Wednesday
Supervisor: RYAN, RICHARD (PR15150) Supervisor Review Date/Time: 12/06/2017 12:00:00, Wednesday
Contact: Reference: Supplement / Follow Up

 

 

I spoke vit aS who has a business relationship with the victim, John Gambara, a loan officer at a bank.
MIME relates that he was contacted via telephone several times on Friday, December Ist, 2017 starting at 801 hours.
The phone calls continued at 1300,1347,1408,1413 and approximately 1653 hours. [EMME relates the first phone call
was regarding REMI being advised that he was cancelling the work (cleaning leaves) he had scheduled to
do at his home in Palos HIlls. The phone call at 1300 was regarding Gambara advising MMMM that he had some
problems and needed a place to stay for the weekend. Other calls were concerning their ea]
who was also in the construction business. According toaiiMIMMIMM didn't anower his phone and Gambara
wanted RMI to call MMII for him. After the final call at 1653 hours that night MRA drove to another home
he has at to meet Gambara. MMM rclates he observed Gambara parked down the block
from the residence. and Gambara went into the residence for approximately 20 minutes. BB relates that

Gambara couldn't stay at the residence because there was no furniture there. relates he parked
Gambara's vehicle in the garage there. and Gambara drove to the CVS on Dempster in vehicle, to

purchase a toothbrush for Gambara. Gambara had no suitcase or extra clothes with him, and Gambara then
arrived at MMMM residence at 1488 N. Dee.
Pee ere eee inne: at approximately 1900 hours,
both relate that the dinner conversation was about Gambara’s two daughters who both reside in California.
fee all relate there was no conversation about problems with family or work. The all
related they had no other conversation or contact with Gambara Saturday or Sunday. ee she
brought a humidifier up to the Master bedroom where Gambara was to sleep on Saturday at approximatley 2130 hours.
MR observed that Gambara was sitting in a chair watching TV. EM observed a wedding ring, a wallet and a cell
phone on the nightstand next to the bed. RRR did not observe anything suspicious. MMMM and both relate
that Gambara did not leave the house and they didn't know where the rope used by Gambara came from.
MEAS relates Gambara did not have the cord when he was picked up in Chicago. related he works
in construction and that possibly the cord was in or around the house. mem know if it’s his
cord, it didn't come with hin." relates Gamabara sat on the couch Saturday during the day and
watched a Tom Cruise movie. both relates that they did not see Gambara leave the house the entire

veckend, SRS ae

    
   
    

     
 

     
        

 

  

relate they didn't leave the residence all weekend. ra relates that on
Sunday, December 3rd she asked to check on Gambara as he hadn't exited the master bedroom that day.
relates| is lazy and was sleeping on the couch in the downstairs family room. After several attempts by
to wake up he got up and went to the master bedroom. WET found the master bedroom door locked.
BE ocated a key and the two entered the master bedroom. There they observed, Gambara sitti ng in a chair near the
spiral staircase, 911 was called and police responded. Officer Mcgannon and Sgt, Delfosse were present upon my

arrival. T observed Gambara sitting in a chair with a cord around his neck and the remainder tied to the staircase.
Gamara was weraing a wedding band. A cell phone was on the nightstand but no wallet. E.T. Doucet arrived on scene

 

Investicator Sionatis a —
: 249 Filed: 02/24/21 Page 25 of 94 PagelD #:1420

 

 

 

4. _ #
Case: 1:19-cr-00226 “CASE SUBPLEMENTAL REPORT Printed: 09/22/2020 10:52
Park Ridge Police Department OCA: 1703486
THE INFORMATION BELOWIS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY
Case Status: ADMINISTRATIVELY Case Mng Status: ADMINISTRATIVELY CLOSED Occurred: 12/03/20) 7

Offense: DEATH INVESTIGA LION

4

 

Investigator: GARCIA, LEONARDO (PR16535) Date/Time: 02/07/2018 08:28:40, Wednesday
Supervisor: SHAUGHNESSY, KATHLEEN Supervisor Review Date / Time: 02/07/2018 10:1 7:15, Wednesday
Contact: Reference: Investigative Action Supplement

 

that Mr. Gembara had called his cell phone on 12/01/17 several times and subsequently met him in person at his
second home at

During the interview, related that Mr. Gembara advised him he was attempting to reach SEE but was
unsuccessful. He advised him he had "troubles" at his work and wanted to stay at his home i ultimately

discovered that MMMMwas in Los Angeles at his second home and was unavailable I was able to
speak to Mr. Gembara upon his airplane landing and gave Mr, Gembara permission to Stay at his home, which Mr.

It was at this point that he called Ee a asked to meet him at his home on He ae |

that he is in "trouble" with his bank and needed a place to stay, He asked to Stay at his home on
advised him that was not an option due to the rehab being conducted on the home. He advised him he
could stay at his home in Park Ridge and allowed him to park his car inside his garage. Mr. Gembara parked his vehicle
inside the garage on and drove him to his residence at 1488 N, Dee Park Ridge IL.

related that he allowed him to stay in his master bedroom While he and his wife Slept in the living room.
He related Mr. Gembara advised him he needed to hide due to "troubles" at the bank. He related he did not ask any
particular questions and that Mr. Gembara did not 80 into details about the issues at the bank. He related Mr. Gembara
Spent most of the time in the bedroom and only came out to eat, He related that on Saturday night, they all had a later
dinner and Mr. Gembara did not speak about the bank issues. After dinner, he related Mr. Gembara went back to his
room and discovered him hanging in the room Sunday afternoon after not hearing from him all day,
I asked if Mr. Gembara had left the residence at any point and he related that he was unaware if he had

   

 
  

ee She related that I cc asked her if John Gembara could stay for a
few a days and she agreed. She related Mr. Gembara is a friend of the family and she was unaware of any issues at his
bank. She related that he appeared "sad" and that Mr. Gembara did not speak to her about his issues. She further related

that on Sunday afternoon after not hearing from John, she became concerned and told at which point they
found the bedroom door locked, They located the key, made entry, and discovered him hanging on the chair at which

    

I interviewed and he is Mor rel aC Aas ee
related they had no knowledge about the Suicide and did not see the body. related she saw John on Saturday
during dinner and did not see anything unusual,

I interviewed Re hs Rear see er They related they had no knowledge about any

 

 

Investigator Signature “
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 26 of 94 PagelD #:1421
CASE SUPPLEMENTAL REPORT Printed: 09/22/2020 10:52

Park Ridge Police Department OCA: 1703486
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status: ADMINISTRATIVELY Case Mng Status: ADMINISTRATIVELY CLOSED Occurred: 12/03/2017
Offense: DEATH INVESTIGATION

 

Investigator: GARCIA, LEONARDO = (PR16535) Date / Time: 02/07/2018 08:28:40, Wednesday
Supervisor: SYAUGHNESSY, KATHLEEN Supervisor Review Date/Time: 02/07/2018 10:17:15, Wednesday
Contact: Reference: Investigative Action Supplement

 

 

issues with Mr. Gembara and his bank. I asked if they recalled seeing the rope andi advised me that he drove Mr,
Gembara to Home Depot in Niles to buy the rope, He advised me that on Friday night Mr. Gembara asked him if he
could drive him to Home Depot to buy rope. [advised him he was unable to drive him because he was going out
with friends on Friday night MMllMlasked him why he needed rope and Mr. Gembara advised him he necded to =
large Christmas decorations off the roof of his home in Palos Hills and wanted the rope before he returned home.
agreed to drive him on Saturday afternoon. He related that on Saturday at approximately 1430 hours he drove Mr.
Gembara to the Home Depot in Niles at which point Mr. Gembara purchased the rope. He further related they
purchased hotdogs at Home Depot as well, He related that Mr. Gembara did not make any mention of harming himself
and he was unaware of his intentions. He related that he has known Mr. Gembara for many years and has done work
for him at his bank and home RRB is ll years of age and appeared distressed about the fact that he drove Mr.

Gembara to the store. I subsequently retrieved video from Home Depot and confirmed account of the rope
purchase.

I was able to cach eRe aaa ras at his tx of Eas He related to me that he was currently in Los
Angeles and agreed to speak to me. He advised me that he received several calls from Mr. Gembara on Friday but he
did not receive them due to being on an airplane. He related to me that when he landed, he spoke to Mr. Gembara. He
further related that Mr. Gembara advised him he needed a place to "hide" and stated he was in "trouble" with his bank.
He asked him if could stay at his home in Chicago [iMRI advised him he was not in town and gave him
permission to break a window and stay at his home for as long as he wanted. Mr. Gembara advised him he did not want
to break the window in fear of the police being notified, He then decided to cal! MEME rie related he has a
business relationship with Mr. Gembara and was unaware of the particular issues at the bank,

WE was unaware of

  

 
  

I spoke to Mr. Gembara's
on Sunday morning at 631 am stating "bye". She further related that fam WaS very stressed in the past few
weeks relating to problems at the bank. also confirmed receiving texts and related they also received text
messages on Saturday oa stated "hey ci responded with "what's
up", She did not speak to or receive additional texts.

Detective McEwen attended the autopsy of Mr. Gembara which was ruled a suicide by hanging. Mr. Gembara’s vehicle
was retrieved from the home - ea and given back to his family.

I made contact with Special Agent $ tephenson from FDIC. He advised me that FDIC is investigating the failure of
Washington Federal Bank.

This case is closed as unfounded at this time.

 
 

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 27 of 94 PagelD #:1422
Park Ridge Police Department

Incident Case Number: 17-03486
Reporting Agency: Park Ridge Police
Print Date/Time: 09/22/2020 10:52:46

Disclaimer: The information contained within this report is
reflective of the investigation at the date and time of its printing.
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 28 of 94 PagelD #:1423
CASE SUPPLEMENTAL REPORT Printed: 09/22/2020 10:52

Park Ridge Police Depariment OCA: 1703486
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status: ADMINISTRATIVELY Case Mng Status: ADMINISTRATIVELY CLOSED Occurred: 12/03/2017
Offense: DEATH INVESTIGATION

 

Investigator: WISNIEWSKI, KARYNJ (PR15815) Date/Time: 12/06/2017 07:18:25, Wednesday

Supervisor: RYAN, RICHARD —(PRI5150) Supervisor Review Date/Time: 12/06/2017 12:00:00, Wednesday

Contact: Reference: Supplement / Follow Up

 

to process the scene, Sgt. Ryan also arrived on scene. Paramedics arrived on scene. Gambara was pronounced dead
at 1518 hours by Dr. Foster through telemetry.

Investicator Sionatire ET
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 29 of 94 PagelD #:1424
CASE SUPPLEMENTAL REPORT Printed: 09/22/2020 10:52

Park Ridge Police Department OCA: 1703486
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PRRSONNEL ONLY
Case Status: ADMINISTRATIVELY Case Mng Status: ADMINISTRATIVELY CLOSED Occurred: 12/03/2017
Offense: DEATH INVESTIGATION

 

Investigator: DOUCET, JASON J (PRI 8200) Date/Time: 12/06/2017 09:40:59, Wednesday

Supervisor: SHAUGHNESSY, KATHLEEN Supervisor Review Date/Time: 12/14/2017 07:27:17, Thursday
Contact: Reference: Evidence Report

 

FORENSIC TECHNICIAN SUPPLEMENTAL REPORT

On December 3, 2017 at 1502 hours I responded 1488 N Dee rd, for a death investigation, Upon arrival I met with Sgt.
Ryan. He stated that the homeowners had a guest over to their house on Friday December 1, 2017. He was staying in
the master bedroom, The homeowner had not heard or seen the guest since Saturday and was worried, The master
bedroom was locked, They used a key to open it. Inside the bedroom they found the house guest, John Gembara,
deceased, He was sitting in a chair with a rope around his neck, He was dead of an apparent suicide.

When I arrived the fire department was leaving the scene. Inside the residence were the homeowner:

ME There were some family friends sitting outside on the patio, Officers Wisniewski and McGannon were inside
taking statements and Sgt. Delfosse was with the body. I did a walkthrough of the residence, I started upstairs in the
bedroom were the crime scene was located. Nothing seemed out of place. The victim was sitting in a chair in the
southeast corner of the room. His back was to a spiral staircase, There was a green rope tied to the staircase and
around his neck, He was cleanly dressed with his shoes on, He was wearing glasses. I observed no over trauma to the
body other than the rope around his neck. I walked through the rest of the house. I photographed the scene using the
departmental Nikon D90. No diagrams were completed for this case.

1488 N Dee Rd, is two story brick residecnce that faces east, There were multiple vehicles in the driveway. I walked
around the outside of the residence and did not observe anyting suspicous. Photos were taken of outside as well. The

Using a Cap-Shure sterile cotton tipped applicator with aerated tip protector and sterile water I swabbed the rope that

was around the victims neck. I also swabbed the rope that was tied to the staircase. Both swabs were placed into

negative results,

At the station, I used the departmental ACARD Technology Pro Burner to copy images directly from the Nikon D90's
memory card two DVD-R's. The digital negative copy marked as JJDI and the working copy DVD-R marked as JID2
were inventoried in evidence. The Nikon D90's memory card was cleared and formatted after verification of image

 

Investigator Signature =
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 30 of 94 PagelD #:1425

 

 

CASE SUPPLEMENTAL REPORT Printed: 09/22/2020 10:52
Park Ridge Police Department OCA: 1703486
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY
Case Status: ADMINISTRATIVELY Case Mug Status: ADMINISTRATIVELY CLOSED Occurred: 12/03/2017

Offense; DEATH INVESTIGATION

 

Investigator: DOUCET, JASON J (PRI8200) Date/Time: 12/06/2017 09:40:59, Wednesday
Supervisor: SYAUGHNESSY, KATHLEEN Supervisor Review Date / Time: 12/14/2017 07:27:17, Thursday
Contact: Reference: Evidence Report

 

transfer,

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 31 of 94 PagelD #:1426

 

 

 

CASE SUPPLEMENTAL REPORT Printed: 09/22/2020 10:52
Park Ridge Police Department OCA: 1703486
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY
Case Status: ADMINISTRATIVELY Case Mng Status: ADMINISTRATIVELY CLOSED — Occurreil: 12/03/2017
Offense; DEATH INVESTIGATION
Investigator: GARCIA, LEONARDO (PRI6535) Date / Time: 02/07/2018 08:28:40, Wednesday
Supervisor: SHAUGHNESSY, KATHLEEN Supervisor Review Date / Time: 02/07/2018 10:17:15, Wednesday
Contaet: Reference: Investigative Action Supplement

 

In summary, I was assigned the death investigation # 17-03486. Commander Ryan and Officer McGannon responded to
a report of a suicide at 1488 N. Dee. ee the officers at the door and advised them the deceased was
upstairs in the master bedroom.
Inside the bedroom, Officer McGannon observed a M/W subject wearing a green shirt, blue jeans, and red shoes sitting
in a chair under the stairwell. The subject's eyes were open, he had grey colored hair, and eyeglasses on his face. The
subject was pale in appearance, exhibited no movement and did not have a pulse, The subject had a rope tied around
his neck, which was secured above him along the stairwell.

There were no signs of a struggle in the bedroom. A TV attached to the wall was on and set at a low volume. The
windows were closed and the lights were off. The bed was not made and appeared to be slept in prior.

Cmdr. Ryan entered the room followed by members of PRFD Station 36, PRFD determined the subject was deceased
at 1516 hours and did not conduct any lifesaving efforts, Additional Officers Sgt. Delfosse and Officer Wisniewski
secured the home

E.T. Doucet arrived on scene and processed the scene. (See ET report). Officer Wisniewski conducted an initial
interview with members of the home (see Wisniewski supplement).

Detective Hahn and I arrived on scene at approximately 1715 hours. I observed a two story home approximately 5000
Sq. feet to be in normal living conditions, I walked through the inside and outside of the residence and did not see any
signs of a struggle or signs of foul play. The home was clean and well kept. I did not smell any cleaning products or see
signs of recent cleaning,

I walked upstairs to the master bedroom where Mr. Gembara was, The room is a large master bedroom approximately
30x20 in size with a spiral staircase leading up to a loft used for storage. The TV was on and tuned into FOX News.
The scene had no signs of a struggle. Mr, Gembara was sitting in a chair underneath the Spiral staircase, He was
wearing his prescription glasses, a long sleeve green shirt, blue jeans and red shoes. There was a green and black rope
attached to his neck with a small noose secured to the staircase.

Mr. Gembara was slouched forward on the chair putting pressure on his neck, I observed petechial hemorrhage in his
eyes consistent with a hanging, I did not locate a suicide note in the room or in the home. The only belongings I located
of Mr. Gembara were his cel] phone on the night stand and his identification.

I spoke to the homeowner MMM and asked him to come to the PD with and speak to me regarding the
incident. He agreed and members from the patrol division drove to the PD while
ME ol owed us to the station,

interviewed ERRREMM regarding the incident. He related to me that he has known Mr. Gembara for approximately
25 years. He related that they have a business relationship and that he was introduced to Mr, Gembara through his
friend

He related that Mr. Gembara had called him Friday morning 12/01/17 and cancelled the leaf pickup at his home, He
related that has done landscaping work for Mr. Gembara for several years. He further related

  
 
  

 

Investigator Signature - —
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 32 of 94 PagelD #:1427
PARK RIDGE POLICE DEPARTMENT

 

DEATH REPORT
Domestic Violence _N_ Children Present _N_ Juvenile Involved ____
Location of incident Case #
1488 N DEE RD, PARK RIDGE . 1417-03486
Est. Date/Time of Occurenca Target of Crime

 

 

Date/Time Reported Date/Time Found Date/Time Last Seen
12/03/2017 15:02 | 12/03/2017 15:02

12/02/2017 21:30
‘DECEASED INFORMATION

 

 

 

 

 

 

Name (Last, First, Middle) _C) Juvenile

 

   

 

 

 

 

EAA

 

 

 

 

 

 

 

 

 

 

 
 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

Dale of Binh Age [Race ]Ethnicity | Sex
GEMBARA, JOHN F M
Addrass
arcane Vietim/Offender Relationship
Next of Kin Relationship
Address Phone #
identified Bs How identified
ane VISUAL RECOGNITION
Xplali
. - FOUND INFORMATION

aero Po
a Phoned 12/03/2017 15:02
Forced Entry | By Condition of Windows and Doors
Body Found In Describe
BEDROOM CHAIR UNDER STAIRWELL
Position af Body Describa

BODY SEATED IN CHAIR UNDER STAIRWELL
SITTING Anything Unusual

ROPE AROUND NECK THAT WAS SECURED TO STAIRWELL
Manner Clothed Describe
FULLY CLOTHED SUBJECT FULLY CLOTHED WITH SHIRT, PANTS, SHOES, EYEGLASSES
Condition of Body Describe
OTHER PALE/GRAY
Apparent Wounds Describe

ROPE AROUND NECK

MEDICAL EXAMINER

Medical Examiner ME on Scene | ME Calied By Date/Time Called Date/Time Arrived
JOHNSON #73 N MCGANNON 12/03/2017 20:56
=slimated Date/Time of Death Autopsy Requested | Autopsy Location Dale Autopsy Doctor

N T empamaeeaeiaeas!

PERSONNEL ON SCENE

‘irst Officer(s) On Scene
MCGANNON, MATTHEW
lelectives On Scene

 

GARCIA, LEONARDO / HAHN, RUTH M

 

ve Personnel On Scene

PRED STATION 36

EMS Personnel On Scena

 

sescue Personnel On Scang

 

 

All Gihers On Scene

 

eporiing Officer Name and ID &

MCGANNON, MATTHEW _(PR18120)

PR16430

 

 

Supervisor 1D ¥ [Complainant Signature

 

 

Page 15
 

Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 33 of 94 PagelD #:1428
PARK RIDGE POLICE DEPARTMENT

 

 

 

 

 

 

 

 

DEATH REPORT Case # 17-03486
: | EVIDENCE
‘Collected | Collected By Description of Evidence
Scene Processed By Date/Time Processed
RT TEL EAT,
TRANSPORT INFORMATION
Transported By ‘nana Called | Date/Time Transported
NARRATIVE | |

 

Cmdr Ryan and I responded to a report of a suicide at 1486 N. Dee. The caller had advised
a subject in the home at hung himself,

Cmdr. Ryan and I arrived at the scene and were met at the door by homeowner Pesci a | Ke
advised the deceased was upstairs in a bedroom. Cmdr . Ryan stayed with (Rat the
door while I went upstairs to the master bedroom at the back of the home. I found the
master bedroom door ajar and entered the room,

Inside the bedroom, I observed a M/W subject wearing a green shirt, blue jeans, and red
shoes sitting in a chair under the stairwell. The subject had eyes that were open, had
grey colored hair, and eye glasses on his face. The subject was pale in appearance,
exhibited no movement of any kind, and was not making any sounds consistent with
breathing/gasping. I checked the subject’s left arm and found he had no pulse. I further

observed the subject had a cord/rope that was tied around his neck, The cord/rope was
also secured/tied above him along the stairwell,

I cbservad the bed was not made and the TV was on with a low volume, The windows were
Glosed and the lights were off,

Cmdr Ryan entered the room followed shortly thereafter by PRFD Station 36 personnel. They
surveyed the subject (without touching him) and determined no life saving efforts would be
performed and the subject was deceased. I noted the time on my department issued phone to
be 1516 hrs. Sgt. Delfosse and Ofc. Wisniewski also arrived on scene and entered the
bedroom while Cmdr. Ryan went downstairs, At no time did I observe any member of PRPD or
PRED touch the subject or handle anything at the scene,

I was stationed at the door to seaure the bedroom. Ofc. Doucet arrived as the on scene ET,

As the room was processed and family members were moving about downstairs, I, after being
properly relieved , went downstairs to assist Ofc. Wisniewski as she spoke to the family.

Det.*s Garcia and Hahn arrived at the scene at approximately 1715 hrs. Ofa, Wisniewski
and I secured the perimeter of the home.

At 1920 hrs, Of¢. Wisniewski and I transported four witnesses from the home to PRPD for
Detective interviews.

At 2050 hrs I was advised by Sgt, Delfosse to notify the ME ‘s office. I spoke to ME
Investigator Johnson #73 who assigned case number #2017-05664. He directed ma to include
photo's and any available reports to go down with the boddy.

 

 

Page 16
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 34 of 94 PagelD #:1429

PARK RIDGE POLICE DEPARTMENT
DEATH REPORT
DECEASED INFORMATION

 

Name (Last, First, Middie)

Juvenile

 

Case #

 

GEMBARA, JOHN F

“NARRATIVE CONTINUED

17-03486

 

Page 17

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 35 of 94 PagelD #:1430

 

 

 

 

COMMUNICATIONS
Event Report
Event ID: 17-00183796 Call Ref #: 303 Date/Time Received: 12/03/17 15:02:32
Rpt #: 17-03486 Prime 101 Services Involved

 

Call Source: PHONE Unit: ViCGANNON, MATTHEW LAW | | | | |

Location: 1488 N DEE RD

 

 

X-ST: W DE COOK AVE Jur; CAD = Service: LAW = Agency: PRPD
" W OAK TREE LN St/Beat: P1 District: PRPD RA;
Business: Phone: GP: P1
Nature: DEATH INVESTIGATION Alarm Lvl: = 1) Priority: P Medical Priority:

 

Reclassified Nature: SUICIDE

Cer aT Alarm

 

 

 

Vehicle #: St: Report Only: No Race: Sex: Age:
Call Taker: WS9913 Console: CADO1
Geo-Verified Addr.: Yes Nature Summary Code: Disposition: O Close Comments:

 

Notes: [102-TRANSPORT] {102} End Mileage: 0.0 [12/03/17 20:05:47 WS9951]
[101-TRANSPORT] {101} End Mileage: 12860.9 [12/03/17 19:49:09 WS9951]
[102-TRANSPORT] {102} Beg Mileage: 40560.0 [12/03/17 19:42:54 WS9951]
[102-TRANSPORT] {102} 2 [12/03/17 19:42:54 WS9951]

[101-TRANSPORT] {101} Beg Mileage: 12858.5 [12/03/17 19:42:18 WS9961]
RED CENTER NOTIFIED [12/03/17 15:05:03 WS9915}

caller says subj ls beyond help m/56 [12/03/17 16:04:39 WS9913}

caller sald he friend is in his room and hung himself) [12/03/47 15:03:41 WS9913]

 

 

 

 

 

 

 

 

 

 

are oie ee ee nS 2
Call Received: 12/03/17 16:02:32 Time From Call Received
Call Routed: 12/03/17 15:03:23 000:00:54 Unit Reaction; 000:00:28 (1st Dispatch to 1st Arrive)
Call Take Finished: 12/03/17 15:03:23 000:00:54 En-Route: 000:00:28 (1st Dispatch to 1st En-Route)
ist Dispatch: 12/03/17 15:03:30 000:00:58 (Time Hel) On-Scene: 017:18:18 (1st Arrive to Last Clear)
4st En-Route: 12/03/17 15:03:58 000:01:26
1st Arrive: 12/03/17 15:03:58 000:01:26 (Reaction Time)
Last Clear: 12/04/17 08:22:16 017:19:44
Radio Log
Close
Unit EmplilD Type Description Time Stamp Comments Code _ User
102 PR1581 D Dispatched 12/03/17 15:03:30 Stat/Beat: P2 Wwsg9920
101 PR1812 D Dispatched 12/03/17 15:03:30 Out Evt: [A] at 2601 DEMPSTER ST wsg9920
101 PR1812 A Arrived 1203/17 18:03:68 ws9920
110 PR1815 D Dispatched 12/03/17 16:04:05 Stat/Beat: PSUP WwS9920
110 PRI515 E  En-Route 12/03/17 15:04:05 Stat/Beat; PSUP WS9920
110 PRIS16 A Arrived 12/03/17 15:04:06 Stat/Beat: PSUP WS9920
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 36 of 94 PagelD #:1431

 

 

Event ID: 17-00183796 Call Ref #: 303 DEATH INVESTIGATION at 1488 N DEE RD
102 PR1587 E En-Raute 42/03/17 16:04:12 ws9920
130 PRi643 D Dispatched 12/03/17 16:05:43 Stat/Beat: PSUP WsS9920
130 PR1643 E En-Route 12/03/17 15:05:43 Stat/Beat: PSUP ws9920
104 PR1673 D Dispatched 12/03/17 16:05:43 Stat/Beat: P4 wss920
104 PR1673 E En-Route 12/03/17 16:05:43 Stat/Beat: P4 WS9920
104 PR1673 X Canceled 12/03/17 15:05:58 WsS9920
103 PR1820 D Dispatched 12/03/17 15:08:19 Stat/Beat: P3:101 Wws9920
103 PR1620 E En-Route 12/03/17 16:08:19 Stat/Beat: P3;101 WS9920
102 PR1581 A Arrived 12/03/17 15:08:56 wsg9920
130 PR1I643 A Arrived 12/03/17 15:11:45 Wws9920
103 PR1820 A Arrived 12/03/17 16:21:36 WS9920
110 PR1515 C Cleared 12/03/17 16:52:55 BU BU WS9935
424 PR1904 D Dispatched 12/03/17 16:57:01 Stat/Beat: INV Unit:424
424 PR1904 E En-Route 12/03/17 16:57:01 Stat/Beat: INV Unit:424
424 PR1904 A Arrived 12/03/17 16:57:01 Stat/Beat: INV Unit:424
424 PR1653 D Dispatched 12/03/17 16:68:36 Stat/Beat: INV Unit421
421 PR1653 E En-Route 12/03/17 16:68:36 Stat/Beat: INV Unit:421
421 PRi653 A Arrived 12/03/17 16:58:36 Stat/Beat: INV Unit:421
211 PR1835 D Dispatched 12/08/17 19:24:51 Stat/Beat: PV;101 Ws9951
211 PR1835 E En-Route 12/03/17 19:24:51 Stat/Beat: PV;101 ws9951
211 PR1835 A Arrived 12/03/17 19:24:51 Stat/Beat: PV;101 WS9951
101 PR1812 T Transport 12/03/17 19:42:18 To: PARK RIDGE POLICE DEPARTMEN WS9951
101 PRi812 MILE Beg Mileage 12/03/17 19:42:18 Beg Mileage: 12858.5 W89951
102 PR1581 T Transport {2103/17 19:42:54 To: PARK RIDGE POLICE DEPARTMEN Ws9951
102 PR1581 MILE Beg Mileage 12/03/17 19:42:54 Beg Mileage: 40560.0 Ws9951
101 PRi812 A Arrived 12/03/17 19:49:01 [Arrive Button] WS9951
101 PR1812 MILE End Mileage 12/03/17 19:49:01 End Mileage: 12860.9 WS9951
101 PR1812 G Cleared 12/03/17 19:51:55 QO Unit:101
102 PR1581 ¢ Cleared 12/03/47 20:05:44 BU BU WS9951
102 PR1581 MILE End Mileage 12/03/17 20:05:44 End Mileage: 0.0 BU Ws9951
103 PR1820 ¢ Cleared 12/03/17 20:06:05 BU BU Wws9951
101 PR1812 D Dispatched 12/03/17 20:49:25 Stat/Beat: P1 WS9951
101 PR1812 A Arrived 12/03/17 20:49:27 [Arrive Button] WS9951
203 PR2138 D Dispatched 12/03/17 20:51:26 Stat/Beat: P3 WS9993
203 PR2138 E En-Route 12/03/17 20:51:26 Stat/Beat: P3 ws9g93
203 PR2138 A Arrived 12/03/17 20:59:38 wss993
101 PR1812 C Cleared 12/03/17 21:30:49 0 WS9993
204 PR2197 D Dispatched 12/03/17 21:46:20 Stat/Beat: P4:203 WS9993
204 PR2i97 E En-Route 12/03/17 21:46:20 Stat/Beat; P4:203 WS9993
204 PR2197 A Arrived 12/03/17 21:46:20 Stat/Beat: P4;203 WS9993
204 PR2197 L Location Change 12/03/17 22:02:58 ME OFFICE WS8993
130 PR1643 L Location Change 12/03/17 22:14:07 PARK RIDGE POLICE DEPARTMENT Wse993
201 PR1875 D Dispatched 12/03/17 22:17:54 Stat/Beat: P1;130 ws9993
201 PR1876 E En-Route 12/03/17 22:17:54 Stat/Beat: P1;130 wsss93
201 PR1875 X = Canceled 12/03/17 22:19:47 Pre-empted to Event #495 WS9983
430 PR1643 C Cleared 42/03/17 22:22:37 BU BU WS9993
201 = PR1876 D Dispatched 12/03/17 22:26:33 Stat/Beat: P1 Unit:204

 

Rion nd Pee

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 37 of 94 PagelD #:1432

 

 

 

 

 

 

Event ID: 17-00183796 Call Ref #: 303 DEATH INVESTIGATION at 1488 N DEE RD
201 PR1875 E En-Route 12/03/17 22:26:33 Stat/Beat: P1 Unit:201
211 PR1835 X Canceled 12/03/17 22:28:38 Pre-empted to Event # 497 Wws9993
201 PRI875 X Canceled 12/03/17 22:30:08 Pre-empted to Event #499 WS9893
201 PR1875 D _—_— Dispatched 12/03/17 22:39:35 Stat/Beat: P1 Unit:201
201 PR1875 E En-Route 12/03/17 22:39:35 Stat/Beat: P4 Unit:201
201 PR1875 A Arrived 12/03/17 22:44:41 Unit:201
211 PR1835 D Dispatched 12/03/17 22:56:01 Stat/Beat: PV Ws9942
211 PR1835 A Arrived 12/037 22:56:06 [Arrive Button] ws9942
211 PR1835 L Location Change 12/03/17 22:56:12 PARK RIDGE POLICE DEPARTMENT WS9942
203 PR2138 ENT Entered Vehicleld 12/03/17 23:03:40 [Vin:] SNPDH4AEXFH601911 [licpl_no:] Unit:203
203 PR2138 C Cleared 12/03/17 23:05:54 BU Unit:203
204 PR2197 C Cleared 12/03/17 23:31:58 BU WS9942
202 =9PR1930 D Dispatched 12/04/17 00:18:52 Stat/Beat: P2 Wws9942
202 PR1930 E En-Route 12/04/47 00:18:54 [Enroute Button] WS9942
202 PR1930 A Arrived 12/04/17 00:22:23 [Arrive Button] Ws9942
201 PR1875 C Cleared 12/04/17 00:22:26 BU ws9942
424 PR1904 CG Cleared 12/04/17 01:14:18 BU Unit:424
421 PRI653 C Cleared 12/04/17 01:35:35 M Unit421
202 PRI930 C Cleared 12/04/17 02:24:13 BU BU WS9966
2068 PR1819 D Dispatched 12/04/17 02:24:41 Stat/Beat: P5 WS9966
205 PR1819 E En-Route {2/04/17 02:24:41 Stat/Beat: P5 WS9966
205 PR1819 A Arrived 12/04/17 02:24:41 Stat/Beat: P5 WS9966
211 PRi835 C Cleared 12/04/17 03:26:54 M M ws9921
204 PR2197 D Dispatched 12/04/17 04:11:09 Stat/Beat: P4 ws9921
205 PR1819 C Cleared 12/0417 04:11:14 BU BU ws9921
204 PR2197 A Arrived 12/04/17 05:59:48 Unit:204
101 PR1607 D Dispatched 12/04/17 06:02:41 Stat/Beat: P1 WS9990
101 PR1607 E En-Route 12/04/17 06:02:41 Stat/Beat: P1 Wwsg990
204 PR2197 C Cleared 12/04/17 06:15:37 BU Unit:204
101 PR1607 A Arrived 12/04/17 06:42:07 WS9917
101 PR1607 GC Cleared 12/04/17 08:22:16 M Unit:101
Evont Log
Close
Unit Empl iD Type Description Time Stamp Comments Code User
TR Time Received 12/03/17 16:02:32 By: PHONE Wws9913
ENT Entered Street 12/03/17 18:02:42 1488 N DEE RD WS9913
ENT Entered Nature 12/03/17 15:03:19 SUICIDE WS9913
FIN Finished Call Taking 12/03/17 15:03:23 WS9913
REC Unit Rec Btn Click 12/03/17 15:03:26 Unit recommend for SUICIDE at 1488 N WS9920
REC Unit Recommendation 12/03/17 15:03:30 Plan: PRPD Cat: 2P48 Lvl: 4 Wws9920
REC Unit Recommendation 12/03/17 15:03:30 Recmnd:102 [PAT], 101 [PAT] Wwss920
ARM Added Remarks 12/03/17 16:03:41 WS9913
ENT Entered CallerName_C 12/03/17 15:03:51 WS9913
ENT Entered CallerPhone 12/03/17 15:03:56 ws9913
REC Unit Recommendation [I 12/03/17 15:04:08 Plan: PRPD Cat: 2P1S Lvi: 4 WS9920
REC Unit Recommendation [1 12/03/17 15:04:08 Recmnd:102 [PAT], 101 [PAT] WS9920
ARM Added Remarks 12/03/17 15:04:39 WS9913

 

 

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 38 of 94 PagelD #:1433

 

Event ID; 17-00183796

Call Ref #: 303

DEATH INVESTIGATION at 1488 N DEE RD

 

110 PRi515

101 PR1812

101 PR1812

101 PR1812

101 PR1812
101. =PR1812
101. PR1812
101 PR1812
101 PR1812

101 PR1812
101 PR1812
101 PR1812

101 PR1842

203 =PR2138
203 = =PR2138

ARM Added Remarks
VCH Viewed Call History
NCI QRY:Drivers

RPT Requested Repart#
NCI QRY:Drivers

CHG Changed PrimeUnit
NCI QRY:Drivers

CHG Changed RelLastName
ENT Entered RelNmOInState

ENT Entered RelNmOtn

ENT Entered RelNmOInState

DLQ Driver License Query
DLQ Driver License Query
NC] QRY:Drivers

NCI QRY:Drivers

NCI QRY:Drivers

NCI QRY:Drivers

NCI QRY:Drivers

NCI QRY:Drivers

NCI QRY:Drivers

NCI QRY:Criminal History
NCI QRY:Criminal History
VCH Viewed Call History
ARM Added Remarks
ARM Added Remarks
ARM Added Remarks
ARM Added Remarks
RCL Reclassified Nature
ARM Added Remarks

NCI QRY:Vehicles

NCI QRY:Drivers

12/03/17 15:05:03
12/03/17 15:05:09 Location Information

12/03/17 15:20:56 UNIT:110 OLN

12/03/17 18:37:22 PRPD Report #17-03486

12/03/17 16:29:56 UNIT:104 aad
12/03/17 16:30:57 102 > 101

12/03/17 16:50:42 UNIT:101 OLN

12/03/17 17:48:12 [ID; 322188] <UNKNOWN> --> X
12/03/17 17:18:22 [ID: 322158) IL

12/03/17 17:18:22 ID: 322158]
12/03/17 17:18:22 [ID: 322188) IL
12/03/47 17:48:22 OLN
12/03/17 17:18:24 OLN:
12/03/17 17:34:52 UNIT:101 OLN:
12/037 17:35:13 UNIT:101 OLN
12/03/17 17:36:52 UNIT:101 OLN
12/03/17 17:37:07 UNIT:101 OLN:
12/03/17 17:38:10 UNIT:101 OLN
12/03/17 17:42:57 UNIT:101 OLN
12/03/17 18:19:04 UNIT:101 OLN
12/03/17 18:20:13 UNIT:101 FNAME
12/03/17 18:21:16 UNIT:101 FNAME LNAME=
12/03/17 18:42:51 Location Information

12/03/17 19:42:18

12/03/17 19:42:54

12/03/17 19:42:54

12/03/17 19:49:09

12/03/17 19:61:55 Nature: DEATH INVESTIGATION
12/03/17 20:05:47

12/03/17 23:03:42 UNIT:203 Tag State= VIN=
12/03/17 23:04:03 UNIT:203 OLN

      
   
 
  

State: IL
State: Name: X,

WS9915
Wws9915
Unit:110
wss920
Unit:101
Ws9920
Unit:101
Wws9935
WS9935
WS9935
WS9935
WS9935
WS9935
Unit:101
Unit:101
Unit:104
Unit:101
Unit:101
Unit:104
Unit: 101
Unit:101
Unit;104
WS9951
Wws9951
WS9951
WS9951
Ws9951
Unit:101
WS9951
Unit:203
Unit:203

 

 

Related Names

 

Last, First, MI Suffix

Address:
Oln:
Notes:

Gembara, John F

 
 
  

Notes:

Address:
Oln:
Notes:

 

0

Oln St:

M 504 170

a

Oln St: IL

M 604 310

LSA :-

Oln St IL

 

Evant Rant

Type Race Sex HT WT Eyes DOB Age Home/MobilePh Work Ph
CALL

 

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 39 of 94 PagelD #:1434
Event ID: 17-00183796 Call Ref #: 303 DEATH INVESTIGATION at 1488 N DEE RD

Address:
Oln: -Hegies Se eee ae ines ey
Notes:

 

Oln St IL

507 145 22

IL

coz 230 | RR 2
Address:

Notes:

IL

 

603 «OO eae:

NY

 

  

Address: § : he
Notes;

Oln St: IL

  
 
 
 

F 605 128 ey 51

507 210 41

 

 

 

 

 

 

Address: ia
Oln: IL
Notes:
Related Vehicles
Lic Tag State Type Year Make Make Desc Model Color / Color2 Vin
iL. 2015 HYUN HYUNDAI SIL SIL 5NPDH4AEXFH6019141
Notes:

 

oe
Cuan! Dann ml om Le
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 40 of 94 PagelD #:1435

CITY OF PARK RIDGE

POLICE DEPARTMENT
200 8. VINE AVE

PARK RIDGE, IL 60068

TEL: 847/3 18-5252

FAX: 8478 18-5308

TDD: 847/ 318-5252

www. parkridgepolicc.org

 

FRANK J, KAMINSKI
CHIEF OF POLICE

October 2, 2020

Robert Kowalski
1009 61" Street
LaGrange, IL 60525

VIA E-MAIL ONLY: robertk.24@outlook.com
Re: FOIA request dated 09/25/20

Dear Mr, Kowalski,

This letter contains the response to the FOIA request received by this office on 09/25/20. The fol lowing record has been provided in
response to your request s

Disclosure of private information is exenipt pursuant fo Section 7(1)(b). Therefore, the following unique identifiers have

heen redacted fromm the responsive records: personal financial information, graphic photographs, passwords or other access
codes, hull numbers and personal license plates,

A portion of this request has been denied pursuant to Section 7(1)(a) which provides an exemption for fiformation
prohibited from disclosure by other state or Sederal laws, specifically the Minois Juvenile Court Aet, 705 ILCS 408/1-7 or
705 ILCS 405/-8, All law enforcement records mitintained by a law enforcement agency relating to a minor who has been

arrested, charged or investigated must be withheld in full and may only be disclosed to the specific persons listed in this
section af the Act,

al portion af this request has been denied pursuant to Section 7a) which provides an exemption for information
Prohibited fram disclosure by other state and federal laws, specifically the Federal FOIA Exemption 7(A) — could reasonably

be expected to interfere with enforcement proceedings and Exemption 8 ~ Information that concerns the Supervision of
Jtnanctal institutions,

If your request for records has been denied in full or in part, you have the right to appeal the denial of the records you have requested to

the Public Access Counselor at the Office of the Attorney General by submitting a written Request for Review within 60 calendar days
of this denial letter

5 ILCS 140/9.5(a) to: Publie Access Counselor, Office of the Attorney General, 500 South Second Street, Springfield, Illinois 62706;
1-877-299-3642 or (312) 814-5526, You must include a copy of your original FOIA request and this denial letter when filing a Request
for Review. You also have the right to judicial review pursuant to Section | | of the Freedom of Information Act.

Sincerely Pa r

UL:

Krista Wroblewski
Police Records Technician/FOIA Officer

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 41 of 94 PagelD #:1436

CITY OF PARK RIDGE

POLICE DEPARTMENT
200 §. VINE AVE

PARK RIDGE, IL 60068

TEL: 847/318-5252

FAX: 847/318-5308

TDD; 847/ 318-5252

www. parkridgepolice.org

 

 

FRANK J. KAMINSKI
CHIEF OF POLICE

September 24, 2020

Robert Kowalski
1009 61* Street
LaGrange, IL 60525

VIA E-MAIL ONLY: robertk.24@outlook,com
Re: FOIA request dated 09/11/20

Dear Mr. Kowalski,

This letter contains the response to the FOIA request received by this office on 09/17/20. The attached record is provided in response
to your request.

Disclosure of private information is exempt purstant to Section 7(1)(b). Therefore, the following unique identifiers have
been redacted from the responsive records: dates of birth, driver's license numbers, personal Sinancial information, home
or personal telephone numbers, home addresses and personal license plates,

Third party names have been redacted pursuant to Section 7(1)(¢) of the Act because being named in records relating to a

crime is highly personal and objectionable to a reasonable person, and the subject’s right to privacy outweighs any legitimate
public interest in disclosing this information,

The name of the individual who filed a complaint with or provided information to a law enforcement agency has been
redacted pursuant to Section WD (d (ir).

This request has been denied pursuant to Section 7(1)(a) which provides an exemption for information proitibited from
disclosure by other state or federal laws, Specifically the Mental Health and Developmental Disabilities Confidenttality Act,

740 ILCS 11/3. All social worker records and communications shall be confidential and shall not be disclosed except as
provided in this Act,

A portion of the responsive record is no longer maintained by this agency. It has been disposed of under the Authority of
the Local Records Commission Of the State of Mlinois in compliance with an approved Disposal Certificate.

If your request for records has been denied in full or in part, you have the right to appeal the denial of the records you have requested to

the Public Access Counselor at the Office of the Attorney General by submitting a written Request for Review within 60 calendar days
of this denial letter

5S ILCS 140/9.5(a) to: Public Access Counselor, Office of the Attorney General, $00 South Second Street, Springfield, Illinois 62706;
1-877-299-3642 or (312) 814-5526, You must include a copy of your original FOIA request and this denial letter when filing a Request
for Review. You also have the right to Judicial review pursuant to Section 11 of the Freedom of Information Act.

ray

ae ¢
LAY

Krista Wroblewski
Police Records Technician/FOIA Officer

 
 
  

a
ao
OLS)

w

niet

ee

ike

ee:

OE

oe,

ames
whee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

gee

FALOS His, Ib; 0465

 

 

 

 

area eereneees

 

oak

 

 

 

 

 

 

 

 

mn ot reayihng f: aD

The wanraieren

 

 

 

 

 

 

 

“| "RUNGE OF UR: i
RESIDENCE. FRIEND'S

 

 

 

 

 

 

 

 

 

DATE CERTIFIED

 

 

DECEMBER 05: ty

 

rs
oa

oe

te
a

Te. SSPE TEL
ee

 
[24/21 Page 43 of 94 PagelD #:1438

Retul alee NCenen aAW sehSUMRG id IAGAADOR bunk present lH Cis QA, customer's Park Ridge home? - Chicago Sun-Times
iearing Date: 2/16/2021 10:00 AM - 10:00 AM

Sourtr

O nN
’ FILED
oS RT 10/14/2020 7:28 PM

DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL
2020CH06285

THE WATCHDOGS NEWS CHICAGO 10783660

Why did Bridgeport bank president kill
himself in customer's Park Ridge home?

By Tim Novak and Robert Herguth | Mar 3,2018, 12:22am CST

 

The Park Ridge home of a Washington Federal Bank for Savings customer where bank chief John F, Gembara was found dead. The

homeowner told police in the northwest suburb that Gembara said he “needed to hide due to ‘troubles’ at the bank." | Kevin Tanaka
/ Sun-Times

Founded to serve Polish immigrants, Washington Federal Bank for Savings, a small,
family-owned bank, operated in Bridgeport for more than a century.

Some compared it to the “building and loan” in “It’s a Wonderful Life.” But unlike the
classic Jimmy Stewart movie, there was no storybook ending for Washington Federal or
John F, Gembara, who ran the bank that his late grandfather founded in 1913.

On Dec. 3, Gembara, 56, was found dead of what’s been ruled a suicide inside the
million-dollar Park Ridge home of a man who, records show, was a longtime friend and

Stat A ow | A
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 44 of 94 PagelD #:1439
40/11/2020 Why did Bridgeport bank president kill himself in customer's Park Ridge home? - Chicago Sun-Times

bank customer with five outstanding loans from Washington Federal for a total of nearly
$1.8 million.

Twelve days later, on Dec. 15, federal bank regulators shut down Washington Federal for

“unsafe or unsound practices” that the Federal Deposit Insurance Corp. continues to
investigate, records show.

The FBI also is involved, according to Luke Casson, the lawyer for Gembara’s widow.

Washington Federal was one of eight banks nationwide that failed in 2017, according to
the FDIC, the federal agency that regulates financial institutions.

Some things stand out about this one, according to Casson, who has been conducting his

own review of Washington Federal, whose probable losses have been pegged by the FDIC
at $60 million.
10/1172020 Case: bED-Cr Ot Gc BASS EHPGAhIC Frese sca Gables PEHE ig Homi Glesgo Sis

 

John F. Gembara. | Provided photo

Casson says that what he’s found has fueled his suspicion Gembara was involved in
embezzling from the bank without his wife’s knowledge.

“It looks like your garden-variety bank fraud — except this one involves a banker,” the
family’s lawyer says. “There’s $60 million that went out to people,” but the bank’s

records show those loans “being paid off without them ever being paid off. Where'd the
money go?”

And, despite the findings of the Cook County medical examiner's office and the Park
Ridge police that Gembara killed himself at the bank customer’s house about 25 miles
elD #:1441
tonsi2020 Case: 1:19-cr- ODMiG id BRS ANOAIDhiE creatdsea al Rid Ge Guslotivar's BS Rios Ridge h Le o Sun-Times

from his own home in Palos Hills, Casson says Gembara’s wife mes doubts he took
his own life.

 

Attorney Luke Casson: “It looks like your garden-variety bank fraud — except this one Involves a banker.” | Andreou & Casson

It’s not that she’s in denial, according to Casson, who says he has been involved as an
attorney in multiple cases involving people who killed themselves.

“The evidence is unusual for a suicide,” the attorney says. “This is as strange as it comes.”

Gembara was found dead inside the sprawling home of Marek Matczuk, police records
show. Matczuk, a Polish immigrant, is a roofer-turned-developer who also did
maintenance work at the bank and Gembara’s home, according to Casson and Robert M.
Kowalski, an attorney and developer who describes himself as a lifelong friend of
Gembara and longtime customer of his bank.

Mateczuk told police in the northwest suburb Gembara said he “needed to hide due to
‘troubles’ at the bank,” police records show.

Matczuk told the police that, on Dec. 1, he and Gembara met at a property Matczuk owns
in Chicago. Gembara called a friend who turned out to be out of town. So Matczuk told
officers Gembara left his car in a garage at Matczuk’s property. Matczuk said he told
Gembara he could stay with him, and they drove to his home in Park Ridge.
. lad: ID #:1442
TONN2020 Case: 1:19-cr-OOR ail BARgeBOR Bani éehdent Kisser cabtortars BAK Rldgs tome? © issu Senne
Matczuk told police that he, his wife and their three children had dinner with Gembara,
who stayed in the couple’s master bedroom for the weekend, records show.

The following afternoon, Dec, 2, Matczuk’s son drove Gembara to a nearby Home Depot
in Niles to buy some green rope that he told officers Gembara said he needed to hang
Christmas decorations at his southwest suburban home, according to police. Security

footage reviewed by police confirmed they were in the store, where they also stopped to
have a hot dog.

Matezuk told police that, after his family had dinner with Gembara, their guest went to
the master bedroom for the night.

The next afternoon, Dec. 3, when they hadn’t seen Gembara, Matczuk’s wife said they
should check on him, and the couple unlocked the bedroom door and found Gembara
dead, according to police reports,

The records show Gembara was in a seated position, fully clothed, with his glasses on,

and the green rope he’d bought at Home Depot was wrapped around his neck and tied to
the bannister of a spiral case.

The reports say there were no signs of a struggle or defensive wounds on Gembara, who
was 5-feet-7 and weighed 197 pounds.

There was no suicide note, though Gembara’s wife got a one-word text from his phone,
police records show. “Bye” was all it said.

Matczuk says he has been advised not to speak but was shaken up what happened: “I
cannot talk to you. Very horrible for me, too.”

Matczuk’s home is being foreclosed on by U.S, Bank, which says in a foreclosure lawsuit
filed last summer in Cook County circuit court that he and his wife owe $1.2 million from
a mortgage. The suit also names two secondary lenders: JPMorgan Chase, which lent

Matczuk $279,000, and Washington Federal, which held a third mortgage on the home,
for $662,000, issued in 2007.
es

Oe ae =
Pets Bee
rs et he

ee ee

4 ees oe | ese oe :
[ Godan 9 acme ae Bout are

aoe ee Be

ee

rec sconyi'

Ly
iy

9
+8
TE
kr
a3
Os
OR |
oO
ay
WIG
Oo
8
oO
©
og
oe
Cn.
os
NE
Te
ns
NE
OS
. 7
GE

fi

Frdaident kt

k

rah

Sid Brdgepo

0ge

Case: 1:19-cr

10/11/2020

 
tontigoz0 Case: 1:19-cr-Otiie Gd BRuguparUahi presiacnt lal filed fr Gvslsmbrs PUNE RRage Homie? CASH Sun-Times

Washington Federal Bank for Savings gave loans totaling over $1 million to Marek Matezuk between 2000 and 2005 for two

homes in Wicker Park, including this one at 1633 N. Winchester Ave. Both remain unfinished and vacant. | Kevin Tanaka / Sun-
Times

Records show Matczuk got four other loans from Gembara’s bank — a $94,000 mortgage
on a home in Des Plaines and three loans totaling slightly over $1 million between 2000
and 2005 for construction of two three-story homes in Wicker Park. The homes remain
vacant, with construction work yet to be completed.

Frank Kaminski, Park Ridge’s police chief, says his department was aware Gembara had
a financial relationship with Matczuk and has discussed the case with the FDIC.

David Barr, a spokesman for the FDIC, says it will take about six months for the agency
to issue a report outlining any bad loans Gembara’s bank made, who got the money and
whether any of it can be recovered.

The FDIC has the authority to sue to recover money and seek penalties against bank
officials who fail in their fiduciary duties.

Any criminal charges would be pursued by the FBI, which won’t comment on the case.

The FDIC routinely audits banks. But it apparently turned up trouble at Washington

Federal thanks to a tip, according to Casson, who says he has spoken with an FBI agent
involved in the investigation.
10/11/2020 Case: 1:19-cr-OOWg GidBadgeporebahiéprésiaGhtkil GmisdtTH eAtorerle RaHERRgehbine? Rona san. hho

 

Washington Federal Bank for Savings, 2869 S, Archer, was shut down in December for “unsafe or unsound practices” days after
its president was found dead in an apparent suicide. | Google Street View | Google Street View

Since the bank’s forced closing in December, with about $166.3 million in assets and
$144 million in deposits, its deposits have been assumed by Royal Savings Bank. Royal
took over Washington Federal’s main office at 2869 S. Archer Ave. and its lone branch at
1410 W. Taylor St. in Little Italy.

Royal, based on the East Side, took over only two of the loans made by Washington
Federal. The rest are now in the hands of the FDIC.

Any of the bank’s losses from loans would be covered by an FDIC fund that’s financed by
the nation’s banks.

That same fund also guarantees bank deposits up to $250,000. But about 50 customers

could lose a portion of the money they deposited with Washington Federal because they
exceeded that threshold.
NONVEVED “Case: 1:19-cr-OS YO TIER ME PH ea Ce sey Sy uptomeris Berk Rigge dprop? Chica Sun-Times
Kowalski says Matczuk was once his roofer and that he introduced him to Gembara years

ago.

Kowalski is entangled in a contentious divorce with Martha Padilla, a onetime
aldermanic candidate in the 25th Ward. Padilla’s lawyers subpoenaed Gembara to give a
deposition and Washington Federal to turn over Kowalski’s financial records in 2016.
Kowalski and the bank’s lawyers filed motions to block those moves.

Separately, last October, the Illinois Supreme Court suspended Kowalski’s law license
after he deposited $2,500 in escrow funds from a client in his personal account at
Washington Federal, records show.

Washington Federal had a history of lending money to finance homes and small

apartment buildings that often were leased to tenants with taxpayer-subsidized Section 8
housing vouchers.

 
sortweagn C&S: 1:1 9-Cr- OC eG aU Pani irdeldeht ell Ritisol td Gueldmer's PSHE RRGe Nome? ! CAeSyu Sun-Times!
Its customers also have included some well-known names. Among them is the 11th Ward
Regular Democratic Organization, controlled by the Daley family for 70 years. Ald.
Patrick Daley Thompson (11th), whose uncle John Daley is a commissioner on the Cook
County Board and heads the 11th Ward organization, says they got an $80,000 loan from
the bank shortly before Gembara’s death to rehabilitate its building at 3659 S. Halsted St.

The alderman says they needed money for “new lighting, flooring” and that he has
contacted the FDIC to figure out how to proceed with repayments.

“It’s a horrible situation,” Thompson says of Gembara’s death. “This whole thing sounds
so uncharacteristic. He was a quiet, unassuming guy, always talking about his kids.”

 
4s : iled: 53 of 94 PagelD #:1448
torivaozo Case: 1:19-cr-OC me RAM GHAR bunk president Kites arta society Fe Rdg heviie? Giesoo Gunton

Cinespace Chicago Film Studios’ Alex Pissios. | Provided phate | Provided photo

Among others to have gotten loans from Washington Federal is Alex Pissios, president of
Cinespace Chicago Film Studios, where movies and TV shows including the NBC-TV hits
“Chicago Fire” and “Chicago P.D.” are produced.

Before taking over the West Side studio that opened in 2011, Pissios was a real estate
developer working with Edward Gobbo to build homes near the United Center with loans
from Washington Federal and other banks,

Both men filed for bankruptcy protection — Pissios in 2011, Gobbo the following year —
while they owed money to Gembara’s bank. It’s unclear whether the loans ever were
repaid.

Pissios’s studio recently was in the news with the indictment last year of longtime top

Chicago Teamsters union official John T. Coli Sr., who is accused of extorting $325,000
from Cinespace.

Though Gobbo owed Washington Federal $12 million when he filed for bankruptcy, the
bank continued to lend him and his family money, records show. They got 15 loans for a

total of $1.6 million last year to finance homes primarily on the South Side, the West Side
and in Waukegan.

Gobbo is a nephew of William Hanhardt, a former Chicago Police Department chief of
detectives who went to prison for running a mob-tied jewelry ring and died last year.

Attorneys for Gobbo and Pissios wouldn’t comment.

Gembara took over the bank’s executive role after his father Emil Gembara retired,
though the father remained chairman of the board until his death in 2005.

Gembara’s two brothers and sister also had ownership stakes in the bank, according to
Casson.

The sister, Janice Weston, was a Washington Federal vice president and was on the
board of directors with John Gembara. Washington Federal had three other board
iled: 4 of 94 PagelD #:1449
10/11/2020 Case: 1:19-Cr-OWng Gi BREEN UA ardeldcnt kil Rite e, Gosh orore GOS ae Sun-Times
members, including William Mahon of Bridgeport, a high-ranking official in the Chicago
Department of Streets and Sanitation.

None of the former board members would comment,

Gembara was the father of two grown daughters. People who knew him said he was a
devout Catholic.

As the national economy nosedived in 2008, Gembara sent a message to his bank’s
customers to reassure them.

“We are well prepared to ride out the economic storm,” he wrote. “Our Bank is
financially secure and we have never engaged in risking lending practices, For 95 years

we have been conservative and consistent in our business practices and we will continue
to in the years to come.”

MORE FROM THE WATCHDOGs: Kratom, health supplement targeted by FDA,
linked to 9 deaths in Cook County
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 55 of 94 PagelD #:1450 1

1 IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
2 EASTERN DIVISION
3 UNITED STATES OF AMERICA, ) Docket No. 19 CR 00226-1
)
4 Plaintiff, ) Chicago, Illinois
) October 16, 2020
5 Vv. ) 11:06 a.m.
)
6 ROBERT KOWALSKI, )
)
7 Defendant. )
8
TRANSCRIPT OF TELECONFERENCE PROCEEDINGS
9 RULE TO SHOW CAUSE HEARING
BEFORE THE HONORABLE VIRGINIA M. KENDALL
10
11 APPEARANCES: (Via Teleconference)
12
For the Government: UNITED STATES ATTORNEY'S OFFICE by
18 MR. BRIAN PATRICK NETOLS
MR. JEREMY DANIEL
14 MS. MICHELLE PETERSEN
Assistant United States Attorneys
15 219 South Dearborn Street
Chicago, Illinois 60604
16
17 For the Defendant: FEDERAL DEFENDER PROGRAM by
MR. IMANI CHIPHE
18 55 East Monroe Street, Suite 2800
Chicago, Illinois 60603
19
20
21
22 Court Reporter: GAYLE A. McGUIGAN, CSR, RMR, CRR
Official Court Reporter
23 219 S. Dearborn Street, Room 2504
Chicago, IL 60604
24 312.435.6047
gayle_mcguigan@ilnd.uscourts.gov
25

 

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 56 of 94 PagelD #:1451 2

—

oOo ON OOllUlUlUCOlCULRElUlUlUMOO CD

ND ND ORD OUND ORD ORDO Oe eee eee
on F&F wo we -|- 20 6b OB NN OO Oo FR &F ND =>

 

 

(Proceedings had via teleconference. )

THE CLERK: Good morning. Court resumes session.

Case number 19 CR 226, Defendant 1, U.S. versus Robert
Kowalski.

THE COURT: Good morning. This is Judge Kendall.
You're on the record and in open court, so please state your
name and spell your last name.

THE DEFENDANT: My name is Robert Kowalski.
K-O-W-A-L-S-K-I.

THE COURT: Okay. Good morning, Mr. Kowalski.

MR. CHIPHE: Good morning, your Honor. Imani Chiphe,
Federal Defender Program. Chiphe is C, as in Charles, H-I-P,
as in Peter, H-E.

THE COURT: Good morning, Mr. Chiphe.

MR. NETOLS: On behalf of the government, your Honor,
Brian Netols. N-E-T-O-L-S.

THE COURT: Good morning, Mr. Netols.

PRETRIAL SERVICES OFFICER: Good morning, your Honor.
Matthew Bonestroo. B, as in boy, O-N-E-S-T-R-0-0, on behalf of
Pretrial Services.

THE COURT: Good morning, Mr. Bonestroo.

Okay. Is that everyone?

(Unintelligible crosstalk.)
MS. PETERSEN: Michelle Petersen, P-E-T-E-R-S-E-N, is

also here for the government.

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 57 of 94 PagelD #:1452

—h

oo wom NO On Fe OULULDN

= lee ee el
oan Fr wo NO -

=
oO

17
18
19
20
21
22
23
24
25

 

3

THE COURT: Good morning, Ms. Petersen.

I think there was someone else speaking. Was there?

MS. LIRA: Yes. Hi. My name is Natalie Lira.

THE COURT: What is --

MR. DANIEL: Good morning, your Honor. Jeremy Daniel
also on behalf of the United States.

THE COURT: Good morning, Mr. Daniel.

Spell the name for -- Natalie, what was your last
name?

MS. LIRA: L-I-R-A.

THE COURT: And who are you?

MS. LIRA: I have a child with Robert Kowalski.

THE COURT: Okay. All right. Thank you.

MR. NETOLS: Your Honor, if I may. If there's a
hearing, Ms. Lira would be a witness. I don't know what your
procedure would be as to whether she should --

THE COURT: Got it.

MR. NETOLS: -- or should not be on the call.

THE COURT: Okay. I think -- I think she'll be fine
right now. So let's -- let me hear -- well, because she's
going to potentially give a factual basis, Ms. Lira, I'm going
to ask that -- before you hang up, I'd like you to give your
phone number to my courtroom deputy, and then I'm going to have
you hang up and we'll call you back if we need you to call back

in.

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 58 of 94 PagelD #:1453 4

—

oclUCchUOWmUmUmCUCOWUCUMNC OT OE UL

NM PRO RO BR PDO RO Sm Se oe hUuhlUlulUlu ll
ano F WOW NYO |= O0D Oo WoO NN DOD Oo KR HO DB =

 

now?

So can we get your number?
Do you have it, Lynn?
THE CLERK: I don't.

MS. LIRA: Would you like me to give it to you right

THE COURT: I would, please.

MS. LIRA: Okay. Xxx-xxx-Xxxxx.

THE COURT: Okay. Xxx-xxx-xxxx. Right?

MS. LIRA: Yes.

THE COURT: Okay. All right. What I want to do is

talk to the lawyers first. And if we need you in a minute, my

courtroom deputy will call you, and then we'll have you call

back in.

Okay?

MS. LIRA: Okay. Thank you.

THE COURT: Thank you very much.
MS. LIRA: Bye.

THE COURT: Bye.

Okay. Well, I received the report from the Pretrial

Services Officer, Ms. Minarik. And I called this rule to show

cause.

And I want to hear first from the government.

Is that going to be you, Mr. Netols?
MR. NETOLS: It will be, your Honor.
THE COURT: Okay. Go ahead.

MR. NETOLS: Your Honor, the government's position is

that the defendant's pretrial release should be revoked.

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 59 of 94 PagelD #:1454 5

oclUhOmUmUmUOUNCUMOO BRR

Me NM DMO MB YB RB |S =| - oe ok oh hull
ao F OW MD =F OD GO wD NN OD MH R WO DH A

 

The report itself indicates two violations. First is
failure to report change of address. And his address is
supposed to be, my understanding, is 5233 West 87th. He's not
living there.

More problematic is that it appears -- and I know that
the Pretrial Services Officer can speak to this -- that the
monitoring officer has just not been able to contact
Mr. Kowalski.

Now, that alone I think would not have the gravity it
does in this case, but Mr. Kowalski has a long history of not
following the orders of this court and in state court and the
bankruptcy court.

In addition, the order -- the violation is failed --
failure to report law enforcement to Pre-Trial Services. After
reviewing that, I'm not quite sure that's correct. And that
actually is problematic because, as I'1] go into in some detail
later, the problem is he -- with respect to an order of
protection that Ms. Lira had sworn out against him, law
enforcement, as with Pretrial Services, had difficulty locating
Mr. Kowalski, so they haven't been able to serve it.

And if you look at the police report, it looks like
Mr. Kowalski was -- actually left the scene before the police
were there -- arrived. So, technically, with respect to the
incident at Ms. Lira's residence that's the subject of the

Oak Lawn police report, I don't think he actually had contact

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 60 of 94 PagelD #:1455 6

oclUCcTOhmUmUCUCOUCUMNC Oe

BOO a a a eee
=-— Cc TllCOT OT NS ai lM LD ll DDN Sl

22
23
24
25

 

with the police, but that's probably not a good thing that he
didn't stick around.

So I think the basis -- the one basis that I think is
accurate on the report as it's written is they are to basically
notice Pretrial Service of his address and stay in contact.
But I think also, you know, more problematic is the content of
the report and the -- there's a lot of noise in the background.
I'm assuming you can hear me, your Honor.

THE COURT: I can hear you.

I think you should start at the beginning because I
read the police report that was provided to me, and I read
Ms. Minarik's report. And I just think we need to go through
it chronologically and not worry about the -- you know, what
violation it constitutes yet.

MR. NETOLS: Sure.

THE COURT: And then once I hear that, I can make a
determination as to whether the report has identified a
violation or a correct violation. Okay?

MR. NETOLS: Yes, your Honor.

With respect to the first violation, the first report
indicates that the Pretrial Service Officer, Ms. Minarik, has
been -- was apprised of a temporary order of protection with
respect to Mr. Kowalski that was sworn out by Ms. Lira. And
she also learned of a police report that was written on the

conduct that was apparently the cause of the order of

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 61 of 94 PagelD #:1456

o0oclC TOUCOUCUCUMNCCOH OT SBS FOU eee DCU

mM nm MO NM NH KD | | S| Fe Fe Fe Fe FS - FS
an & wo NO | FDO wa nN ODO aA FP WO NY -

 

7

protection. She has not been able to contact Ms. Minarik --
Mr. Kowalski, not at his purported residence, 5233 West 87th
Street, or by phone. And so that is -- that would be the first
basis --

THE COURT: Okay.

MR. NETOLS: -- and in chronology in the report.

The second, as I indicated, is a little more
problematic, and I don't think it's technically supported, and
that is the issue of the -- part of the report goes on to talk
about police activity at the residence and an order of
protection. But from reviewing the materials, it doesn't look
like Mr. Kowalski has been served by the order of -- with the
order of protection, and it doesn't look like that he was
present at the police activity, it looks like -- because he
left before the police arrived and because the -- the local law
enforcement had not been able to serve the order of protection.
That's the second basis.

And that -- and then the rest of it, your Honor, I
think is -- is the reason why the government agrees that there
should be a hearing, and that is the content of the police
report and the order -- and the fact of the order of
protection. It indicates that Mr. Kowalski has another
violation, and that would be committing a state crime while on
release, and that would be a battery of Ms. Lira.

And in the Pretrial Services report at page 2 at the

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 62 of 94 PagelD#:1457—s g

NO

oO oa nt ODO oO FSF WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

top paragraph, it says that Lira told the investigating officer
that Kowalski struck her in the face, nose during an argument.
And there's a police report that that -- in which she made the
same statement to a police officer and then subsequently she
sought an order of protection, which as I indicated has not
been served.

So the government's first issue is what is
Mr. Kowalski's position as to whether he's changed his address
and whether he's notified Pretrial Services. And that's
relatively straightforward.

The issue of his -- the crime that he appears to have
committed with respect to Ms. Lira is I think something
requiring more of a hearing, and that's why the issue of
Ms. Lira being a witness came up.

THE COURT: Understood. Okay.

All right. So the way that I look at the situation is
when I receive the violation report, certainly the fact that he
is not in pocket and the Pretrial Services Officer is having
difficulty reaching him is a concern of mine, especially based
upon his history of not following through with certain orders,
both here and in the bankruptcy court. But I'm much more
concerned about what occurred on, let's see, was it the 13th?
October 13th, out in Oak Lawn.

So, Mr. Chiphe, do you want to enlighten me?

MR. CHIPHE: Yes, your Honor. Thank you. Yeah, I

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 63 of 94 PagelD #:1458 9

oclUcOmlmUlUlUOUMNSCC OT CPU Se

MR BM PP PO RO RDO =| =| eds ed ek lll
ao F WOW NYY = FD oO OBO NN OD OT KR WwW PH =

 

guess we can start I guess kind of, you know, chronologically.

So when I looked at Ms. Minarik's report, it says that
Mr. Kowalski wasn't present at the 52 -- 5233 West 87th Street
address. He wasn't, you know, present there, your Honor,
because I think that was the scene of the incident, I believe.
That address is the home that Mr. Kowalski was sharing with
Ms. Lira. That home -- I think that building is owned by those
who participated in the beating of Mr. Kowalski's sister. So
that's why he's no longer at that address. And he called me
and he talked, just trying to make sure he wasn't involving
himself in any -- anything else concerning what took place.
And so that's why he wasn't at that address or couldn't be
contacted at that address, to be frank.

I don't know what the situation was with his phone.
Ms. Minarik contacted me. I was able to reach out to
Mr. Kowalski, and eventually him and Ms. Minarik, they did
talk, and they contacted each other and they did speak.

So that's the issue dealing with him not being at the
address and not being in contact with Ms. Minarik.

Your Honor, with regard to this -- to this incident
that took place at the 5233 address, my understanding from my
discussion with Mr. Kowalski and my reading of the report,

Mr. Kowalski told me that he didn't have any -- didn't really
take part in what took place. And what took place was, just

based on my reading of the report, was his girlfriend's family

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 64 of 94 PagelD #:1459 10

oO Oo ao NN OO oO UF hLULULmpN Dl

BM BD RO PO PRO RO — = = oe or humrhhlUuKhLlUlUuhhlUllUe
a fF ww NY -|- 39D oO wWO NN DW ON BR WHO PDB =

 

member attacked his sister, Jan Kowalski, in such a manner that
she had to be rushed to the emergency room and taken to the
hospital. Mr. Kowalski did not get involved and tried not te,
you Know, get involved. Ultimately, he didn't -- didn't want
any police contact, he didn't want to be arrested, he didn't
want to be involved at all.

My understanding, just from reading the report, is
that the attack that took place wasn't instigated by the
Kowalskis. Now, I do think there was some arguing, some --
clearly some issue going on, something like that. You know,
this doesn't happen -- doesn't take place in a vacuum. But he
wasn't involved. And there was, based on the evidence I have
now, no complaints sworn out against him.

And so that's just kind of where we have it right now,
your Honor.

THE COURT: Okay. Well, it doesn't sound like a
disagreement. It sounded like a regular brawl. And two
people -- two people were injured in the brawl, your sister
being one of them, who, according to the police report, was
lying, appeared unconscious in the driveway and raced to the
ER -- I mean his sister. And then, of course, the other woman
who has the injury to her nose and blood coming from her nose.

So I do need to get to the bottom of this because
that's not the kind of behavior or situation that he ought to

be in while he's on my supervised release -- pretrial release,

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 65 of 94 PagelD #:1460 4,

ocmUCCUCOUlCUOUOCOMNS OO el

PR BR RP PR PD PO Se | He ell lll
aoa F WO NY =| OD O© wO NHN OD oH BR WwW DB =

 

I should say.

So I think I'd like to hear from Ms. Lira today and
I'd like to have her testimony to give to me about what ©
happened that day. I've got competing versions. And it would
be very helpful.

Is that who you intended to call, Mr. Netols?

MR. NETOLS: Yes, if you want to go to the hearing
today.

I also need, if I could point out, Mr. Chiphe didn't
address the issue about the failure to report residence. He
focused on the fact of why he wasn't there on a given day.
It's -- from -- from the -- from the Pretrial Services report,
it's clear that he hasn't lived there in more than ten days.
And so that really is the issue. He didn't keep Pretrial
Services apprised of his residence.

And, you know, the other issue, frankly, is wholly
apart with whatever happened there. And we'l1 get into that.
Mr. Kowalski was not living there. And he and his sister, the
co-defendant, actually came to a place that was not their
residence. In other words, the issue wouldn't have happened if
they didn't -- didn't end up going there.

THE COURT: Right, right.

MR. NETOLS: And that --

THE COURT: I understand.

MR. NETOLS: -- kind of initiates the whole situation.

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 66 of 94 PagelD #:1461 49

an Oo Oo F&F W DN

co

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Yes, I have not spoken with Ms. Lira. I'd be happy to
ask her to relate the events.

I notice that she declined to press charges, based on
what was in the police report and what was in the Pretrial
Services report. So that may tell you what the testimony may
end up being.

THE COURT: Oh, I see. So you didn't ask her to
appear today? How did this occur?

MR. NETOLS: I -- my understanding is that
Mr. Kowalski asked her to appear today.

THE COURT: Oh, I see. I thought you were bringing
her as a witness for you.

MR. NETOLS: No, I'm not -- we had agents go out and
talk to her last night, late last night. And she indicated
that she still loved Mr. Kowalski, and she recanted the
Statements that she made to the police, to the Pretrial
Services Officer, and apparently in the order of protection.

THE COURT: Okay. Well --

MR. NETOLS: And so --

THE COURT: -- that's not -- that's not going to help
me today then. That's not going to help me.

MR. NETOLS: No.

THE COURT: Mr. Chiphe, had you intended to call her?

MR. CHIPHE: I had not, your Honor.

THE COURT: Okay.

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 67 of 94 PagelD #:1462 13

oO Oo Oo NO oO OB Ow

MR PR PO PR PO RO Se Oe lll kk
a F Ww NYO |= 80 oO BDO NN DD ON HR WHO DH =

 

MR. CHIPHE: You know, I spoke with Mr. Kowalski. I
didn't get a chance to speak to Ms. Lira. I kind of, you know,
anticipated what her testimony would be or what she would say.
And I didn't think -- based on that, I didn't think we needed
her for today, to be quite frank.

THE COURT: Right, okay. My misunderstanding --

MR. CHIPHE: Your Honor?

THE COURT: Yes.

MR. CHIPHE: If I might, I just want to circle back to
the -- Mr. Kowalski not reporting the change of address.

I do agree that is a violation. I talked to
Mr. Kowalski about that. I think, you know, he was
(unintelligible) --

COURT REPORTER: I'm sorry. Excuse me. This is the
court reporter. Would you repeat that, please?

"I talked to Mr. Kowalski about that."

MR. CHIPHE: I talked to Mr. Kowalski about that. And
I think he's hoping to resolve the situation with Ms. Lira and
be able to move back in. He wants to move back home. And so,
you know, I talked to him. I told him even if it's for a few
days, he still needs to let Ms. Minarik know that he, you know,
moved out for a few days. Whether he hopes to return or not,
he still needs to let her know. So I think that was the reason
he left the home was because of, you know, because of the

fight, you know.

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 68 of 94 PagelD #:1463 44

1 And so, I understand, it is a violation. And we
2 recognize that. And I spoke to him about that, put him in
touch with Ms. Minarik. But that was the reason he left the
home. He was hoping that he was able to reconcile with
Ms. Lira to be able to move back in.

MR. NETOLS: Your Honor, if I may? Brian Netols.

THE COURT: Please.

MR. NETOLS: You know, what Mr. Chiphe I think is not

really addressing is the fact that there is a protective order

Co oOo ON OO OT UE Uw

—

in place, although it's not been successfully served. And my

_
—s

understanding, from just looking at the NCIC, is that it would
12 protect him from entering or remaining at the resident's

13 household inhabited by the protected person. So I'm not sure,
14 under the term of this order, how Mr. Kowalski could return to
15 the residence at 5233 West 87th.

16 THE COURT: When did she get the protective order?

LF MR. NETOLS: Let's see. Looks like it was 10/8. The

18 incident with the battery that's on the police report was 10/5

19 and then protective order was on 10/8. It expires on 10/29.
20 MR. CHIPHE: So that's last week.
21 THE COURT: I didn't hear whoever said something. So

22 that's last week did you --
23 MR. CHIPHE: Yes. It's Imani Chiphe, your Honor.
24 Yeah, it looks like the protective order was entered last week.

25 THE COURT: Okay.

 

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 69 of 94 PagelD #:1464 415

o a NN OO oO FB WwW DB =

MM NM BR PP BR PR =|]> = =— ow os ok ok ll ll
ao F WO Ny += OD GO DO N D TA KR WO NHB BOS

 

MR. CHIPHE: And so ...

THE COURT: What's going on with Jan Kowalski? Is she
out of the hospital?

THE DEFENDANT: Yes, your Honor. She's recovering.
She's a little bit sore, but she's going to be okay.

THE COURT: And that was Mr. Kowalski speaking, right?

(Unintelligible crosstalk. )

MR. CHIPHE: It was, your Honor.

In addition, just for the Court's information, and I
think Pretrial, I think, already knows this, that Mr. Kowalski
at this time is residing with Jan Kowalski.

THE COURT: I didn't hear that last one. He's
residing with Jan Kowalski?

MR. CHIPHE: Yes, your Honor.

THE COURT: Okay. Got it.

All right. Mr. Bonestroo, what can you tell me about
what you know and what you've gathered, please?

PRETRIAL SERVICES OFFICER: Your Honor, Matthew
Bonestroo on behalf of Pretrial Services.

I did review Ms. Minarik's notes. Following the
filing of the violation report, Mr. Kowalski did contact Ms.
Minarik on the 14th of October --

COURT REPORTER: Excuse me --

THE COURT: Following the filing of Ms. Minarik's

report, Mr. Kowalski contacted me.

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 70 of 94 PagelD #:1465 16

oclhcOUlUlUODOWUN  UDOUMlCUR OU

Nm NM NN NY NY B Be ew Bw AW Bk A An OR
ao fF ON = CO @&AAN DB GAR DDE 2

 

 

 

Go ahead.

PRETRIAL SERVICES OFFICER: And then prior to that,
the last telephone contact that Ms. Minarik had with the
defendant was on September 21st.

THE COURT: Okay.

PRETRIAL SERVICES OFFICER: There were multiple
attempts via email, it appears, to get Mr. Kowalski to respond,
as well as via phone, that were unsuccessful earlier in
October.

_ And as far as the conduct alleged, there's nothing
additional besides what's contained in the violation report.

THE COURT: Okay. So he contacted Ms. Minarik after
she filed the report: is that correct?

PRETRIAL SERVICES OFFICER: Correct --

THE DEFENDANT: No.

THE COURT: Who is saying "no"?

THE DEFENDANT: Pardon me, your Honor. Robert.

THE COURT: Okay. A1l right. So, again, I'm talking
to Mr. Bonestroo right now.

So your understanding is that he contacted you after
she filed the report, correct?

PRETRIAL SERVICES OFFICER: That is based upon the
case notes that Ms. Minarik has, that's what it appears --

THE COURT: Okay.

PRETRIAL SERVICES OFFICER: -- happened. There was a

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 71 of 94 PagelD #:1466 17

oclUlUCcClmlmlmlCOOUCULUmNN OT CO

MB BR PO RO PRO RO ee eS UR le lll
a fF WwW NY | 90D oO Oo NHN DW ON FBP WO PP A

 

telephone call following the filing of the report.

THE COURT: Okay. And also where was he supposed to
be living between 9/21 and the filing of the report?

PRETRIAL SERVICES OFFICER: His reported address was
9233 West 87th Street in Oak Lawn.

THE COURT: Okay. So he was not there? Is that
correct?

PRETRIAL SERVICES OFFICER: Correct.

MR. NETOLS: Your Honor, Brian Netols. If I could?

At page 2, it says that his -- with respect to Tiffany
Minarik's attempts to contact the defendant, it says his phone
number has been disconnected.

THE COURT: Okay. So that also is a violation not to
inform her of the new telephone number, right?

THE DEFENDANT: Well, I had the same number. I did
not have possession of this phone.

THE COURT: Okay. So I want to say one thing to you,
Mr. Kowalski. While you are on the telephone and not in the
Same room with your attorney, anything that you say can be used
against you or as an admission. So if you want to talk with
your attorney, we'll have a procedure where you talk with your
attorney. Otherwise, anything you say to me I can use.

Do you understand that?

THE DEFENDANT: I do. Yes, Judge.

THE COURT: Okay. I just want to make sure.

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 72 of 94 PagelD #:1467 18

CoCo Oo oO NN OD OH BR W PL

N N N ND ND NM S> we oe ee  hUumhLUlUuDLlU UCU
a F ON = SG oBG DAN DBD aA RDP BS

 

 

MR. CHIPHE: Your Honor?

THE COURT: Go ahead.

MR. CHIPHE: Your Honor, this is Imani Chiphe. If I
might?

And so Mr. Kowalski and I spoke -- did talk last
Wednesday. I do believe that his phone somehow got misplaced,
was taken out of his possession during the -- that he didn't
have possession of his phone for a period of time.

COURT REPORTER: I'm sorry, didn't have?

MR. CHIPHE: He did not. He did not have possession
of his phone for a period of time after the incident that took
place. He does still have the same phone number. He hasn't
changed his phone number. He has the same number, and it's the
number that he spoke to Ms. Minarik on earlier this week.

Now, with regard to what Mr. Bonestroo relayed about
the lack of contact between Ms. Minarik and Mr. Kowalski, I
don't know.

I do know that Ms. Minarik emailed me I think on
Mon -- Tuesday and -- about what was going on. And I forwarded
that email to Mr. Kowalski. I spoke to him I think either
Tuesday afternoon or Wednesday morning, I can't remember when,
and he had his phone back, and instructed him to make sure he
gets in touch with Ms. Minarik, and he said that he did talk to
her.

THE COURT: So what is he doing right now while he's

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 73 of 94 PagelD #:1468 19

ocho TDWDlUNUDDUCUMOUCRLUCUmGLUCOUDNG

MO MO NS DR PD RO —|&— = ww or ok kl lll
ao F WO MD = 90D OG DA NN DOD a BR wD) DB 2

 

on bond?

MR. CHIPHE: Your Honor, I'm not aware of Mr. Kowalski
being employed right now. I think that's correct. I think he
might be able to speak to that. But I'm not aware of him being
employed right now.

THE COURT: Okay. Because he is -- he's out on bond.
And the police report, of course, describes an altercation that
occurred between these women based upon one of them being
arrested for battery at the Chicago Ridge bar owned by him, in
part, correct?

THE DEFENDANT: No. No. That's not correct.

THE COURT: Owned by the family and --

MR. CHIPHE: No, I think --

THE COURT: -- Jan and Natalie's boyfriend defender
Robert Kowalski.

Am I mistaken about that?

MR. CHIPHE: Go ahead, Mr. Kowalski.

THE DEFENDANT: I don't have an interest in that bar.

There was an incident earlier in the day, whatever
that -- was it the 5th or -- whatever that day was --

THE COURT: Okay.

THE DEFENDANT: -- that, you know, Ms. Lira came into
the bar and there was some activity.

THE COURT: Okay.

THE DEFENDANT: You know, there's a -- there's a

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 74 of 94 PagelD #:1469 20

oO Oo Oo NN OD OT HR w

Nu NP NY NY NM NM S@ & ee ew le lull UCU
a0 fF ON |= FS GO ON DD th BR ®O DP S

 

 

 

camera video that captured whatever happened. I wasn't present
at that time.

THE COURT: Okay. Here's what I'm going to do.

First of all, Ms. Minarik, who is not on the phone
because she's having Mr. Bonestroo cover for her today,

Ms. Minarik's report Says that the supervision of Mr. Kowalski
has been poor and that this is her third violation that she has
submitted to the Court.

They just ended the mental health counseling because
he had a number of missed no-show appointments. And after
being admonished on several occasions for failing to appear and
having a long, lengthy discussion with the counselor and him,
it was determined that he had benefited all that was possible
from treatment.

I'm not so sure what that means.

But the Pretrial Services Officer Minarik, who has
been onboard this whole time, has concern that his
non-appearance and danger to the community has heightened based
upon these violations.

And I'm concerned, too. But I feel as though I need a
little bit more information.

And so what would be helpful for me is to set this
over for a hearing next week to talk about this incident that
occurred in Oak Lawn because two women were injured. One

arrested, one hospitalized. And Mr. Kowalski and Jan Kowalski

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 75 of 94 PagelD #:1470 21

—k

oO Oo O&O NN OO Oo BR BH Df

NM PR NM BS PO RO => — = om od Ck
aa F WS NY |= 3D Oo oO NN OD oO FP WO DB =

 

were on the scene, according to the police report. And I

need -- and now one woman who has filed an order of protection
against Mr. Kowalski. And I need to know what the situation is
there.

So I'd like to have a hearing as early as Monday or
Tuesday or Wednesday in order to get to the bottom of this and
see if you can call some officers or someone to enlighten me
about this situation.

But it's not going in the right direction,

Mr. Kowalski, that is for certain.

So can --

THE DEFENDANT: I think the video that we have will
clarify a lot, your Honor. There's a video of each occurrence.

THE COURT: Okay. Again, Mr. Netols, do you have
anything to say about having a hearing on this violation? Or
on this incident?

MR. NETOLS: I agree, your Honor needs more
information. I am unaware of any videos. If Mr. Kowalski has
videos, he should tender them to his attorney to be provided to
the Court. I can tender the police report from the earlier
incident. That police report I understand indicates that Jan
Kowalski manages that -- that bar in Chicago Ridge.

And that's about all.

THE COURT: Okay. All right. So what day do you want

to do this hearing? What do your schedules look like?

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 76 of 94 PagelD #:1471 22

Co Oo ODN OULU

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

MR. NETOLS: I'm relatively free the first two days of
the week.

THE COURT: Mr. Chiphe, how does it look for you?

(No response.)

THE COURT: Mr. Chiphe, did I lose you, sir?

MR. CHIPHE: Oh. I apologize, your Honor. I had it
on mute. I apologize.

THE COURT: Oh, no trouble.

MR. CHIPHE: Tuesday --

(Unintelligible crosstalk. )

THE COURT: I'm sorry, what?

MR. CHIPHE: Tuesday or Wednesday would be fine.

THE CLERK: Tuesday -- would this be in person, your
Honor?

THE COURT: I think it should be in person. Can you
do it in person?

MR. CHIPHE: I need to recheck my schedule.

THE COURT: Okay.

MR. NETOLS: Your Honor, I need to check -- I need to
check with my co-counsel because I really can't.

THE COURT: Oh, yes. Okay. Well, we can do it by
video. We'll set it up to do by video. Okay?

MR. CHIPHE: Okay.

THE COURT: Let's do it on -- let's do it on Tuesday

by video. Can you do that?

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 77 of 94 PagelD #:1472 93

oO nN OD Oo KR WwW pO

10
11
12
13
14
15
16
17
18
19
20
21
20
23
24
25

 

MR. NETOLS: That would be fine.

THE COURT: Okay. So let's set it up for --

MR. CHIPHE: Yes, that's fine.

THE COURT: -- 10:00 o'clock in the morning on Tuesday
by video.

And Lynn will reach out to you and tell you how to do
that. Okay? Because we'll need to know who your witnesses
are, et cetera, so we can arrange for this.

MR. NETOLS: And we'll do some -- Brian Netols, your
Honor.

We'll do some investigation --

THE COURT: I appreciate that.

MR. NETOLS: If we reach the conclusion that, you
know, that it might be resolved short of a hearing, we'll
inform the Court as soon as possible.

THE COURT: Okay. I'11 enter and continue this unti 1
Tuesday at 10:00 a.m.

THE DEFENDANT: Thank you, Judge.

THE COURT: Thank you, everyone.

MR. CHIPHE: Thank you, your Honor.

THE COURT: Take care.

(Proceedings concluded at 11:38 a.m.)

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 78 of 94 PagelD #:1473

—

CERTIFICATE
I certify that the foregoing is a correct transcript, to
the extent possible, of the record of proceedings in the
above-entitled matter given the limitations of conducting

proceedings via telephone.

/s/ GAYLE A. MCGUIGAN February 2, 2021
GAYLE A. McGUIGAN, CSR, RMR, CRR
Official Court Reporter

oO Oo ON OD HD KR WwW LD

—_ —
—

 

Mm NM BD ND ON OND ek keys cai ea
a F © Nb F DG we®N BDaR BPH

 

 

 
 

CGT HEBoRT Es pono po camen : [ee 249 Filed: 02/24/21 Page 797804) RagalD #:1474
RTER: [3] 13/14 15/23 | Minarik [14] 4/19 6/21 7/1 9/19 1/21 14/4

18/9 16/3 16/12 16/23 18/14 18/16 18/18 18/23
MR. CHIPHE: [25] 20/4

MR. DANIEL: [1] 3/5 Minarik's [5] 6/12 9/2 15/20 15/24 20/6
MR. NETOLS: [25] Mr. [56]

MS. LIRA: [8] 3/3 3/10 3/12 4/4 4/7 4/9 | Mr. Bonestroo [5] 2/21 15/16 16/19 18/15
4/14 4/16 20/5

MS. PETERSEN: [1] 2/24 Mr. Chiphe [6] 2/14 8/24 12/23 14/8 22/3
PRETRIAL SERVICES OFFICER: [9] | 22/5

2/18 15/18 16/2 16/6 16/14 16/22 16/25 | Mr. Daniel [1] 3/7

17/4 17/8 Mr. Kowalski [38]
THE CLERK: [3] 2/2 4/3 22/13 Mr. Kowalski's [2] 8/8 9/8
THE COURT: [76] Mr. Netols [4] 2/17 4/21 11/6 21/14

THE DEFENDANT: [12] 2/8 15/4 16/15 |Ms. [35]
16/17 17/15 17/24 19/114 19/18 19/22 Ms. Lira [14] 3/15 3/21 5/18 6/23 7/24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19/25 21/12 23/18 8/12 8/14 9/7 11/2 12/1 13/2 13/18 14/5
19/22

1 Ms. Lira's [1] 5/24

13th [1] 8/23 Ms. Minarik [14] 4/19 6/21 7/1 9/19 13/21

19 CR 226 [1] 2/3 14/3 16/3 16/12 16/23 18/14 18/16 18/18
18/23 20/4

2 Ms. Minarik's [5] 6/12 9/2 15/20 15/24

21 [1] 17/3 20/6

21st [1] 16/4 Ms, Petersen [1] 3/1

226 [1] 2/3

29 [1] 14/19 N
N-E-T-O-L-S [1] 2/16

A Netols [4] 2/17 4/21 11/6 21/14

above [1] 24/4 no [1] 20/10

above-entitled [1] 24/4 no-show [1] 20/10

appearance [1] 20/18 non [1] 20/18

B hon-appearance [1] 20/18

Bonestroo [5] 2/21 15/16 16/19 18/15. |O

20/5 o'clock [1] 23/4

Cc O-N-E-S-T-R-O-O [1] 2/19
Oak [4] 5/25 8/23 17/5 20/24

cetera [1] 23/8 Oak Lawn [4] 5/25 8/23 17/5 20/24

Chicago [2] 19/9 21/22 October [1] 8/23

Chicago Ridge [2] 19/9 21/22 October 13th [1] 8/23

 

Chiphe [6] 2/14 8/24 12/23 14/8 29/3 22/5
co [2] 11/19 22/20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

co-counsel [1] 22/20 P-E-T-E-R-S-E-N [1] 2/24
co-defendant [1] 11/19 Petersen [1] 3/1
counsel [1] 22/20 Pre [1] 5/14
CR [1] 2/3 Pre-Trial [1] 5/14
D R
Daniel [1] 3/7 Ridge [2] 19/9 21/22
defendant [1] 11/19 Ss
E September [1] 16/4
entitled [1] 24/4 September 21st [1] 16/4
et[1]) 23/8 show [1] 20/10
et cetera [1] 23/8 States [1] 3/6
H T
H-E [1] 2/13 Trial [1] 5/14
H-I-P [1] 2/12

U
K U.S. [1] 2/3
K-O-W-A-L-S-K-I [1] 2/9 U.S. versus [1] 2/3
Kowalski [38] United [1] 3/6
Kowalski's [2] 8/8 9/8 United States [1] 3/6
L Vv
L-I-R-A [1] 3/10 versus [1] 2/3

 

Lawn [4] 5/25 8/23 17/5 20/24
Lira [14] 3/15 3/21 5/18 6/23 7/24 8/12 |X
8/14 9/7 11/2 12/1 13/2 13/18 14/5 19/22 xxx [4] 4/7 4/7 4/8 4/8

Lira's [1] 5/24 XXX-XXX-XXXX [2] 4/7 4/8

 

 

 

 

 

 
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 80 of 94 PagelD #:1475

6:43 al > ee)

<@

   

call

+1 (312) 446-2443 »

iMessage
Mon, Oct 19, 9:38 PM

Hello Ms. Lira. This is Special Agent
Popovits. | left you a message
earlier today. The government will
be calling you as a witness on
Wednesday 10/21/20 for Mr
Kowalskis bond revocation hearing.

| need to speak with you to give you
directions as to where to go. Please
call me tonight or tomorrow
morning. Thank you.

Tud, Oct 20, 9:31 AM

| Natalielira@ymail.com

Wed, Oct 21, 1:18 PM

   

Can | call you later?

Give me 5 min

Can u please send me address

sO reya Mr ANE N

219 s Dearborn

CP ® (ntessce
*@eeoe

Eiht bit] C

   
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 81 of 94 PagelD #:1476

6:43 | al! = @ )

<@ Qa

+1 (312) 446-2443 »

Wed, Oct 21, 1:18 PM
|
Can | call you later?

Give me 5 min

     

_ Can u please send me address

Oo) pm ea vane NW,

| will meet you in main lobby instead
of 5th floor. New CoviD rules

219 s Dearborn |

Delivered

If it’s not me | will send either
special agent Jacob Evans or
Special Agent Sean Stephenson

Sorry | didn't mean to be short when
you Called but | was on the phone
and that text was automatically
generated.

Let me know if you have any other
questions!

 
BagelD #:1477

 

At a meeting from a bad 80s movie lol

 
iled: 94 PagelD #:1478
Case: 1:19-cr-00226 Document #: 249 Filed: 02/24/21 Page 83 of g fea

CHICAGO SUN-TIMES Ty

month for

$1

THE WATCHDOGS NEWS CHICAGO

Why did Bridgeport bank president kill

himself in customer’s Park Ridge
home?

By Tim Novak and Robert Herguth | Mar 3, 2018, 12:22am CST

 
eee eye T8861 21 SEEPS SOE BOC EEE HS FASE SD OIE) 9 PAIK GAB ACHF OU PHIBREDAS TAINO Gea. Ine
omeowner told police in the northwest suburb that Gembara said he “needed to hide due to ‘troubles’ at the bank." | Kevin Tanaka / Sun-
imes

Founded to serve Polish immigrants, Washington Federal Bank for Savings, a small, family-owned
bank, operated in Bridgeport for more than a century.

Some compared it to the “building and loan” in “It’s a Wonderful Life.” But unlike the classic
Jimmy Stewart movie, there was no storybook ending for Washington Federal or John F.
Gembara, who ran the bank that his late grandfather founded in 1913.

On Dec. 3, Gembara, 56, was found dead of what’s been ruled a suicide inside the million-dollar
Park Ridge home of a man who, records show, was a longtime friend and bank customer with five
outstanding loans from Washington Federal for a total of nearly $1.8 million.

Twelve days later, on Dec. 15, federal bank regulators shut down Washington Federal for “unsafe
or unsound practices” that the Federal Deposit Insurance Corp. continues to investigate, records
show.

The FBI also is involved, according to Luke Casson, the lawyer for Gembara’s widow.

Washington Federal was one of eight banks nationwide that failed in 2017, according to the FDIC,
the federal agency that regulates financial institutions.

Some things stand out about this one, according to Casson, who has been conducting his own
review of Washington Federal, whose probable losses have been pegged by the FDIC at $60
million.
Case: 1:

 

John F. Gembara. | Provided photo

Casson says that what he’s found has fueled his suspicion Gembara was involved in embezzling
from the bank without his wife’s knowledge.

“It looks like your garden-variety bank fraud — except this one involves a banker,” the family’s
lawyer says. “There’s $60 million that went out to people,” but the bank’s records show those loans
“being paid off without them ever being paid off. Where’d the money go?”

And, despite the findings of the Cook County medical examiner’s office and the Park Ridge police
that Gembara killed himself at the bank customer’s house about 25 miles from his own home in
Palos Hills, Casson says Gembara’s wife Therese doubts he took his own life.
Case: 1:19-cr-00226 Docume je 86 of 94 PagelD #:1481

 

Attorney Luke Casson: “It looks like your garden-variety bank fraud — except this one involves a banker.” | Andreou & Casson

It’s not that she’s in denial, according to Casson, who says he has been involved as an attorney in
multiple cases involving people who killed themselves.

“The evidence is unusual for a suicide,” the attorney says. “This is as strange as it comes.”

Gembara was found dead inside the sprawling home of Marek Matczuk, police records show.
Matczuk, a Polish immigrant, is a roofer-turned-developer who also did maintenance work at the
bank and Gembara’s home, according to Casson and Robert M. Kowalski, an attorney and

developer who describes himself as a lifelong friend of Gembara and longtime customer of his
bank.

Matczuk told police in the northwest suburb Gembara said he “needed to hide due to ‘troubles’ at
the bank,” police records show.

Matczuk told the police that, on Dec. 1, he and Gembara met at a property Matczuk owns in
Chicago. Gembara called a friend who turned out to be out of town. So Matczuk told officers
Gembara left his car in a garage at Matczuk’s property. Matczuk said he told Gembara he could
stay with him, and they drove to his home in Park Ridge.

Matczuk told police that he, his wife and their three children had dinner with Gembara, who
stayed in the couple’s master bedroom for the weekend, records show.

The following afternoon, Dec. 2, Matczuk’s son drove Gembara to a nearby Home Depot in Niles to
buy some green rope that he told officers Gembara said he needed to hang Christmas decorations
at Ate ned GPS, Lt. c1-09226 DoCuingnt # Bid Hie War Zarot Plot sTHeroN Page NH ABO
confirmed they were in the store, where they also stopped to have a hot dog.

Matczuk told police that, after his family had dinner with Gembara, their guest went to the master
bedroom for the night.

The next afternoon, Dec. 3, when they hadn’t seen Gembara, Matczuk’s wife said they should check
on him, and the couple unlocked the bedroom door and found Gembara dead, according to police
reports.

The records show Gembara was in a seated position, fully clothed, with his glasses on, and the
green rope he’d bought at Home Depot was wrapped around his neck and tied to the bannister of a
spiral case.

The reports say there were no signs of a struggle or defensive wounds on Gembara, who was 5-
feet-7 and weighed 197 pounds.

There was no suicide note, though Gembara’s wife got a one-word text from his phone, police
records show. “Bye” was all it said.

Matczuk says he has been advised not to speak but was shaken up what happened: “I cannot talk
to you. Very horrible for me, too.”

Matczuk’s home is being foreclosed on by U.S. Bank, which says in a foreclosure lawsuit filed last
summer in Cook County circuit court that he and his wife owe $1.2 million from a mortgage. The
suit also names two secondary lenders: JPMorgan Chase, which lent Matezuk $279,000, and
Washington Federal, which held a third mortgage on the home, for $662,000, issued in 2007.
TH,

‘af 94 PagelD-#:44

Me

6
®
oD)
©
oO
ad
N
on
Tt
N
=
N
oO
oS
2
iz
©)
a
N
tt
_
=
®
Ee
=
oO
oO
Q
co
N
N
oO
oO
a
oO.

 
Wickes Dara: CASE een ch CO SSE MORE ATS SUS PEW ANSP IWIEK DagEIBOEDIEON Pug elO Ano4BAawo nomes in

Wicker Park, Keio this one at 1633 N. Winchester Ave. Both remain unfinished and vacant. | Kevin Tanaka / Sun-Times

Records show Matczuk got four other loans from Gembara’s bank — a $94,000 mortgage ona
home in Des Plaines and three loans totaling slightly over $1 million between 2000 and 2005 for
construction of two three-story homes in Wicker Park. The homes remain vacant, with
construction work yet to be completed.

Frank Kaminski, Park Ridge’s police chief, says his department was aware Gembara had a
financial relationship with Matezuk and has discussed the case with the FDIC.

David Barr, a spokesman for the FDIC, says it will take about six months for the agency to issue a
report outlining any bad loans Gembara’s bank made, who got the money and whether any of it
can be recovered.

The FDIC has the authority to sue to recover money and seek penalties against bank officials who
fail in their fiduciary duties.

Any criminal charges would be pursued by the FBI, which won’t comment on the case.

The FDIC routinely audits banks. But it apparently turned up trouble at Washington Federal
thanks to a tip, according to Casson, who says he has spoken with an FBI agent involved in the
investigation.
nea ge tenons

 

 

Washington Federal Bank for Savings, 2869 S. Archer, was shut down in December for “unsafe or unsound practices” days after its
president was found dead in an apparent suicide. | Google Street View | Google Street View

Since the bank’s forced closing in December, with about $166.3 million in assets and $144 million
in deposits, its deposits have been assumed by Royal Savings Bank. Royal took over Washington
Federal’s main office at 2869 S. Archer Ave. and its lone branch at 1410 W. Taylor St. in Little
Italy.

Royal, based on the East Side, took over only two of the loans made by Washington Federal. The
rest are now in the hands of the FDIC.

Any of the bank’s losses from loans would be covered by an FDIC fund that’s financed by the
nation’s banks.

That same fund also guarantees bank deposits up to $250,000. But about 50 customers could lose

a portion of the money they deposited with Washington Federal because they exceeded that
threshold.
BNI ROE CBSE SE OOI 76 DOCLINEHE DAS PIE: C2724 /P1EPane 94 of94-Page|Dy HMB wwu 1 Cucias
but says it’s him and other bank clients who were defrauded.

 

Robert M. Kowalski. | Provided photo

Kowalski has developed townhomes in the West Loop’s Fulton Market district financed by
Washington Federal. He says he got millions of dollars in loans from the bank and repaid them,
but the payments weren’t recorded by the bank, which showed the debt remained outstanding. He
says the FDIC has told him he needs to repay the money — somewhere between $20 million and
$26 million.

“John claimed all the loans were alive,” Kowalski says. “Where'd all the money go that was still on
the books? The FDIC is looking for the cash.”

Kowalski calls Gembara’s “scheme . . . so deep.” And he blames the FDIC for letting “it go on for so
long.”

Kowalski says Matczuk was once his roofer and that he introduced him to Gembara years ago.

Kowalski is entangled in a contentious divorce with Martha Padilla, a onetime aldermanic
eee Cse. 1:19. crOUS3S DOCU DAS FIBUAOS/2H/S- Page: 9A.chOARagelatildG Lue ves o
lawyers filed motions to block those moves,

Separately, last October, the Illinois Supreme Court suspended Kowalski’s law license after he
deposited $2,500 in escrow funds from a client in his personal account at Washington Federal,
records show.

Washington Federal had a history of lending money to finance homes and small apartment
buildings that often were leased to tenants with taxpayer-subsidized Section 8 housing vouchers.

 

Ald. Patrick Daley Thompson. | Sun-Times files

Its customers also have included some well-known names. Among them is the 11th Ward Regular
Democratic Organization, controlled by the Daley family for 70 years. Ald. Patrick Daley

Thompson (11th), whose uncle John Daley is a commissioner on the Cook County Board and heads
the 11th Ward organization, says they got an $80,000 loan from the bank shortly before
Gembara’s death to rehabilitate its building at 3659 S. Halsted St.
L std CALA Lacs waolyu “cr-00226 Document # OAQ Bi le dB tAhe TB8g4'83 OPo4' Pay Al MLPA Ot LOU LU Line

FDIC to figte out how to proceed with repayments.

“It’s a horrible situation,” Thompson says of Gembara’s death. “This whole thing sounds so
uncharacteristic. He was a quiet, unassuming guy, always talking about his kids.”

Cinespace Chicago Film Studios’ Alex Pissios. | Provided photo | Provided photo

Among others to have gotten loans from Washington Federal is Alex Pissios, president of
Cinespace Chicago Film Studios, where movies and TV shows including the NBC-TV hits “Chicago

Fire” and “Chicago P.D.” are produced.

 
MPUELULL LOIN, WV Lie VV OL Wai OLLI ae we Me dIU NE 2 4p, iL S87 8 OtPagetD FP eAaoquc ves prs
» 4:19-cr-Q0226 Dogument #: 249 Flied: 02/24724*Payé
working with Edward Ob 0 to build homes near the United Center with loans from Washington

Federal and other banks.

Both men filed for bankruptcy protection — Pissios in 2011, Gobbo the following year — while they
owed money to Gembara’s bank. It’s unclear whether the loans ever were repaid.

Pissios’s studio recently was in the news with the indictment last year of longtime top Chicago
Teamsters union official John T. Coli Sr., who is accused of extorting $325,000 from Cinespace.

Though Gobbo owed Washington Federal $12 million when he filed for bankruptcy, the bank
continued to lend him and his family money, records show. They got 15 loans for a total of $1.6
million last year to finance homes primarily on the South Side, the West Side and in Waukegan.

Gobbo is a nephew of William Hanhardt, a former Chicago Police Department chief of detectives
who went to prison for running a mob-tied jewelry ring and died last year.

Attorneys for Gobbo and Pissios wouldn’t comment,

Gembara took over the bank’s executive role after his father Emil Gembara retired, though the
father remained chairman of the board until his death in 2005.

Gembara’s two brothers and sister also had ownership stakes in the bank, according to Casson.

The sister, Janice Weston, was a Washington Federal vice president and was on the board of
directors with John Gembara. Washington Federal had three other board members, including
William Mahon of Bridgeport, a high-ranking official in the Chicago Department of Streets and
Sanitation.

None of the former board members would comment.

Gembara was the father of two grown daughters. People who knew him said he was a devout
Catholic.

As the national economy nosedived in 2008, Gembara sent a message to his bank’s customers to
reassure them.

“We are well prepared to ride out the economic storm,” he wrote. “Our Bank is financially secure
and we have never engaged in risking lending practices. For 95 years we have been conservative
and consistent in our business practices and we will continue to in the years to come.”
